Exhibit 10.4

 

 

REGISTRATION RIGHTS AGREEMENT

of

BEACON ROOFING SUPPLY, INC.

dated as of January 2, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Definitions      1  

2.

  Registration Rights      5     (a)   Shelf Registration      5     (b)   Shelf
Takedowns      5     (c)   Cooperation with Shelf Takedowns      6     (d)  
Automatic Shelf Registration Statements      6     (e)   Demand Rights      6  
  (f)   Effectiveness of Demand Registration      7     (g)   Continued
Effectiveness      7     (h)   Priority on Registration      7     (i)  
Postponements in Requested Registrations      8     (j)   Registration Expenses
     9     (k)   Registration Statement Form      9     (l)   Selection of
Underwriters      9  

3.

  Piggyback Restrictions      9     (a)   Right to Piggyback      9     (b)  
Underwritten Registration      10     (c)   Piggyback Registration Expenses     
10     (d)   Priority on Primary Registrations      10     (e)   Priority on
Secondary Registrations      11  

4.

  Registration Procedures      11  

5.

  Indemnification      16     (a)   Indemnification by the Company      16    
(b)   Indemnification by CD&R Stockholder of Registrable Securities      17    
(c)   Conduct of Indemnification Proceedings      18  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page     (d)   Contribution      18     (e)   Deemed Underwriter     
19     (f)   Other Indemnification      19     (g)   Non-Exclusivity      19  

6.

  Registration Expenses      19  

7.

  Rule 144      20  

8.

  Certain Additional Agreements      21  

9.

  Miscellaneous      21     (a)   Termination      21     (b)   Holdback
Agreement      21     (c)   Amendments and Waivers      21     (d)   Successors,
Assigns and Transferees      21     (e)   Notices      22     (f)   Further
Assurances      23     (g)   No Inconsistent Agreements      23     (h)   Entire
Agreement; No Third Party Beneficiaries      23     (i)   Governing Law;
Jurisdiction and Forum; Waiver of Jury Trial      23     (j)   Severability     
24     (k)   Enforcement      24     (l)   Titles and Subtitles      24     (m)
  No Recourse      25     (n)   Counterparts; Facsimile Signatures      25  

 

ii



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
January 2, 2018, by and among Beacon Roofing Supply, Inc., a Delaware
corporation (the “Company”), CD&R Boulder Holdings, L.P., a Cayman Islands
exempted limited partnership (“CD&R Investor”), and any Person who becomes a
party hereto pursuant to Section 8(d) (each such party and CD&R Investor, a
“CD&R Stockholder” and collectively, the “CD&R Stockholders”). Capitalized terms
used herein shall have the meaning assigned to such terms in the text of this
Agreement or in Section 1.

WHEREAS, on or prior to the date hereof, the Company has adopted and filed with
the Secretary of State of the State of Delaware the Certificate of Designations,
Preferences and Rights of Series A Cumulative Convertible Participating
Preferred Stock in the form attached hereto as Exhibit A (the “Certificate of
Designations”) in order to create a series of preferred stock, par value $0.01
per share, designated as Series A Cumulative Convertible Participating Preferred
Stock (the “Preferred Stock”);

WHEREAS, pursuant to the Investment Agreement, dated as of August 24, 2017, by
and among the Company, CD&R Investor and Clayton, Dubilier & Rice Fund IX, L.P.
(solely for purposes of Sections 4.13 and 4.14 thereof) (as such agreement may
be amended from time to time, the “Investment Agreement”), CD&R Investor
acquired from the Company, and the Company issued to CD&R Investor, an aggregate
of 400,000 shares of Preferred Stock;

WHEREAS, pursuant to the Certificate of Designations, the Preferred Stock may be
converted into a certain number of shares of Common Stock, on the terms and
subject to certain conditions specified in the Certificate of Designations; and

WHEREAS, the Company desires to provide to the CD&R Stockholders rights to
registration under the Securities Act of Registrable Securities, on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

AGREEMENT

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following respective meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such person.

“Agreement” has the meaning given to such term in the Preamble.

“Automatic Shelf Registration Statement” has the meaning given to such term in
Section 2(d).



--------------------------------------------------------------------------------

“Block Sale” means the sale of shares of Common Stock to one or several
purchasers in a registered transaction by means of a bought deal, a block trade
or a direct sale.

“Board” means the Board of Directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

“CD&R Investor” has the meaning given to such term in the Preamble.

“CD&R Stockholders” has the meaning given to such term in the Preamble.

“Certificate of Designations” has the meaning given to such term in the
Recitals.

“Closing” means the closing of the transactions contemplated by the Investment
Agreement.

“Closing Date” means the date on which the Closing occurs.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, including any shares of capital stock into which the Common Stock may
be converted (as a result of recapitalization, share exchange or similar event)
or are issued including with respect to any stock split or stock dividend, or a
successor security.

“Company” has the meaning given to such term in the Preamble.

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Covered Person” has the meaning given to such term in Section 5(a).

“Demand Registration” has the meaning given to such term in Section 2(e).

“Demand Request” has the meaning defined in Section 2(e).

“Effective Period” has the meaning given to such term in Section 2(g).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” has the meaning given to such term in Section 4(a).

 

2



--------------------------------------------------------------------------------

“Holdback Period” means, with respect to any registered offering covered by this
Agreement 90 days after (or such shorter period as may be agreed to by the
managing underwriter(s) for such offering) and during the 10 days before, the
effective date of the related Registration Statement or, in the case of an
underwritten takedown from a Shelf Registration Statement, 90 days after (or
such shorter period as may be agreed to by the managing underwriter(s) for such
offering) the date of the Prospectus supplement filed with the SEC in connection
with such takedown and during such prior period (not to exceed 10 days) as the
Company has given reasonable written notice to the CD&R Stockholders holding
Registrable Securities.

“including” means “including without limitation”.

“Indemnified Party” has the meaning given to such term in Section 5(c).

“Indemnifying Party” has the meaning given to such term in Section 5(c).

“Investment Agreement” has the meaning given to such term in the Recitals.

“Lock-Up Period” means the period commencing on the Closing Date and ending on
the date that is eighteen (18) months after the Closing Date.

“Losses” has the meaning given to such term in Section 5(a).

“Marketed Underwritten Offering” means (i) an Underwritten Offering pursuant to
a Demand Registration or (ii) a Marketed Underwritten Shelf Offering.

“Marketed Underwritten Shelf Offering” has the meaning given to such term in
Section 2(b).

“Permitted Rights Transferee” means, for the purposes of this Agreement, any
Person to whom CD&R Investor transfers shares of Preferred Stock or Common Stock
in accordance with Section 4.9 of the Investment Agreement.

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or any
department or agency thereof or any other entity.

“Piggyback Registration” has the meaning given to such term in Section 3(a).

“Piggybacking Holder” has the meaning given to such term in Section 2(h)(iii).

“Preferred Stock” has the meaning given to such term in the Recitals.

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, relating to Registrable Securities, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” has the meaning given to such term in Section 6.

“Registrable Securities” means, as of any date of determination, (a)(i) any
shares of Common Stock held by a CD&R Stockholder and (ii) any shares of Common
Stock issuable upon conversion of shares of Preferred Stock (including shares of
Preferred Stock issued as dividends thereon as permitted under the terms of the
Certificate of Designations) held by a CD&R Stockholder and (b) any equity
securities or other equity interests issued or issuable, directly or indirectly,
with respect to the shares of Common Stock described in clause (a) by way of
conversion or exchange thereof or stock dividends, stock splits or in connection
with a combination of shares, reclassification, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, once issued, such securities shall cease to be Registrable
Securities when (i) they are disposed of pursuant to an effective Registration
Statement under the Securities Act, (ii) they are sold to the public pursuant to
Rule 144 or Rule 145 (or other exemption from registration under the Securities
Act), (iii) they shall have ceased to be outstanding, or (iv) they have been
sold in a private transaction.

“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including any
Prospectus, Free Writing Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

“Rule 144” means Rule 144 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“Rule 145” means Rule 145 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“Rule 405” means Rule 405 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act or the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.

“Selling Expenses” means all underwriting and brokerage discounts, selling
commissions, transfer taxes, if any, and the fees and expenses of separate
counsel and other advisors and agents, if any, to the CD&R Stockholders
associated with the CD&R Stockholders effecting any sales of Registrable
Securities under any Registration Statement.

 

4



--------------------------------------------------------------------------------

“Shelf Registration Statement” has the meaning given to such term in
Section 2(a).

“Shelf Takedown” has the meaning given to such term in Section 2(b).

“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests or the general partner.

“Underwritten Offering” means an offering registered under the Securities Act in
which securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public.

“WKSI” has the meaning given to such term in Section 2(d).

2. Registration Rights.

(a) Shelf Registration. The Company shall file with the SEC and thereafter use
its reasonable best efforts to cause to be declared effective promptly upon the
expiration of the Lock-Up Period a registration statement on Form S-3 or any
comparable or successor form or forms or any similar short-form registration
constituting a “shelf” registration statement providing for the registration of,
and the sale by the CD&R Stockholders on a continuous or delayed basis of, all
of the Registrable Securities, pursuant to Rule 415 or otherwise (a “Shelf
Registration Statement”).

(b) Shelf Takedowns. Subject to the provisions of Section 2(c) hereof, the CD&R
Stockholders shall be entitled, at any time and from time to time when a Shelf
Registration Statement is effective, to sell such Registrable Securities held by
them as are then registered pursuant to a Shelf Registration Statement (each, a
“Shelf Takedown”). The number of Shelf Takedowns that the CD&R Stockholders may
effect pursuant to this Section 2(b) shall not be limited, provided that the
number of Underwritten Offerings that may be effected hereunder shall be limited
to a total of four (4) (less any Demand Requests made pursuant to Section 2(e)),
with only two (2) such Underwritten Offerings where the plan of distribution
contemplates a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by the Company and the underwriters (any such
Underwritten Offering, a “Marketed Underwritten Shelf Offering”). Any such Shelf
Takedown may be made in the United States by and pursuant to any method or
combination of methods legally available to the CD&R Stockholders (including an
underwritten offering, a direct sale to purchasers, a sale to or through
brokers, dealers or agents, a sale over the internet, Block Sales, derivative
transactions with third parties, sales in connection with short sales and other
hedging transactions). The Company shall comply with the applicable provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by the Shelf Registration Statement in

 

5



--------------------------------------------------------------------------------

accordance with the intended methods of disposition by the CD&R Stockholders
participating in such Shelf Takedown. The CD&R Stockholders selling any
Registrable Securities pursuant to a Shelf Takedown shall give the Company
prompt written notice of the consummation of each Shelf Takedown (whether or not
such Shelf Takedown constitutes an Underwritten Offering).

(c) Cooperation with Shelf Takedowns. Upon receipt of prior written notice by
the CD&R Stockholders that they intend to effect a Shelf Takedown, the Company
shall use its reasonable best efforts to cooperate in such Shelf Takedown,
whether or not such Shelf Takedown constitutes an Underwritten Offering, by
amending or supplementing the Prospectus related to such Shelf Registration
Statement as may be reasonably requested by the CD&R Stockholders for so long as
any CD&R Stockholders hold Registrable Securities; provided that the Company
shall not be obligated to cooperate in an Underwritten Offering to be effected
by means of a Block Sale if notice of such Underwritten Offering has not been
delivered to the Company at least seven (7) Business Days prior to the intended
launch of such Block Sale.

(d) Automatic Shelf Registration Statements. To the extent the Company is a
well-known seasoned issuer (as defined in Rule 405) (a “WKSI”) at a time when it
is obligated to file a Shelf Registration Statement pursuant to this Agreement,
the Company shall file an automatic shelf registration statement (as defined in
Rule 405) on Form S-3 (an “Automatic Shelf Registration Statement”) in
accordance with the requirements of the Securities Act and the rules and
regulations of the SEC thereunder, that covers the Registrable Securities. The
Company shall pay the registration fee for all Registrable Securities to be
registered pursuant to an Automatic Shelf Registration Statement at the time of
filing of the Automatic Shelf Registration Statement and shall not elect to pay
any portion of the registration fee on a deferred basis. The Company shall use
its reasonable best efforts to remain a WKSI (and not to become an ineligible
issuer (as defined in Rule 405)) during the period during which any Automatic
Shelf Registration Statement is effective. If at any time following the filing
of an Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement or, if
the Company is not eligible at such time to file a Shelf Registration Statement,
a Registration Statement on Form S-1; have such Registration Statement declared
effective by the SEC; and keep such Registration Statement effective during the
period during which such Shelf Registration Statement or Registration Statement
on Form S-1 is required to be kept effective in accordance with Section 2(g)
hereof.

(e) Demand Rights. After the expiration of the Lock-up Period, in the event the
Company ceases to be eligible to register Registrable Securities on Form S-3 or
has failed to perform its obligations under Section 2(a), the CD&R Stockholders
shall have the right on three (3) occasions (provided, that the aggregate number
of such rights effected pursuant to this Section 2(e) plus the number of any
Marketed Underwritten Shelf Offerings effected pursuant to Section 2(b) shall
not exceed four (4)) to require the Company to file a registration statement
under the Securities Act in respect of all or a portion of Registrable
Securities owned by the CD&R Stockholders (so long as such request covers at
least $25,000,000 worth of the then current value of shares of Common Stock
(including, for purposes of such determination, any shares of Common Stock
issuable upon conversion of shares of Preferred Stock (including shares

 

6



--------------------------------------------------------------------------------

of Preferred Stock issued as dividends thereon as permitted under the terms of
the Certificate of Designations))), by delivering to the Company written notice
stating that such right is being exercised, specifying the number of Registrable
Securities owned by the CD&R Stockholders to be included in such registration,
and describing the intended method of distribution thereof (each, a “Demand
Request” and any registration effected pursuant thereto, a “Demand
Registration”). Notwithstanding the foregoing, the Company shall not be required
to file any Registration Statement pursuant to a Demand Request within 90 days
after the effective date of a previous Demand Registration or any previous
Registration Statement in which the holders of Registrable Securities were given
piggyback rights pursuant to Section 3 in which there was no reduction in the
number of Registrable Securities to be included, and in each case, in which the
sale of the Registrable Securities included therein was consummated. The Company
shall comply with the applicable provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by the Demand
Registration in accordance with the intended methods of disposition by the CD&R
Stockholders.

(f) Effectiveness of Demand Registration. As promptly as practicable, but in no
event later than 20 Business Days after the Company receives a Demand Request
pursuant to Section 2(e) hereof, the Company shall file with the SEC and
thereafter use its reasonable best efforts to cause to be declared effective
promptly a registration statement on the appropriate form (it being agreed that,
subject to Section 2(l) hereof, such Registration Statement shall be an
Automatic Shelf Registration Statement, if then available to the Company)
providing for the registration of such number of Registrable Securities the CD&R
Stockholders shall have requested be registered for distribution in accordance
with such intended method of distribution; provided, however, no sale shall be
made by any CD&R Stockholder pursuant to any Demand Registration prior to the
expiration of the Lock-Up Period, except with the prior written consent of the
Company. The Company shall comply in all material respects with the applicable
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by any such registration statement in accordance
with the intended method or methods of disposition by the CD&R Stockholders.

(g) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep (A) any Shelf Registration Statement filed pursuant to this Agreement
continuously effective and usable for the resale of the Registrable Securities
covered thereby until the earlier of (i) three (3) years from the effective date
of such Shelf Registration Statement and (ii) the date on which all of the
Registrable Securities covered by such Shelf Registration Statement have been
sold pursuant to such Shelf Registration Statement and (B) any Registration
Statement filed pursuant to a Demand Request effective for a period of at least
180 days after the effectiveness thereof or such shorter period during which all
Registrable Securities included therein shall have actually been sold (such
period, the “Effective Period”); provided, however, that in the event the
Company suspends, postpones or delays the filing of a Registration Statement
required to be filed pursuant to this Agreement, the Effective Period shall be
extended by the duration of each such applicable suspension, postponement or
delay.

(h) Priority on Demand Registration or Shelf Takedown. If any of the Registrable
Securities registered pursuant to a Demand Request or a Shelf Takedown are to be
sold in a Marketed Underwritten Offering, and the managing underwriter(s) advise
the CD&R Stockholders that in its good faith opinion the total number or dollar
amount of Registrable

 

7



--------------------------------------------------------------------------------

Securities proposed to be sold in such Marketed Underwritten Offering (including
securities proposed to be included by other holders of securities entitled to
include securities in such Registration Statement pursuant to incidental or
piggyback registration rights), is such as to adversely affect the success of
such offering, then there shall be included in such Marketed Underwritten
Offering the number or dollar amount of Registrable Securities that in the good
faith opinion of such managing underwriter(s) can be sold without adversely
affecting such offering, and such number of Registrable Securities shall be
allocated as follows, unless the underwriters require a different allocation:

(i) first, to the CD&R Stockholders requesting such registration pro rata on the
basis of the percentage of Registrable Securities owned by each such CD&R
Stockholder relative to the number of Registrable Securities owned by all CD&R
Stockholders, until with respect to each such CD&R Stockholder, all Registrable
Securities requested for registration by such Holders have been included in such
registration;

(ii) second, the securities for which inclusion in such Registration Statement
was requested by the Company; and

(iii) third, Common Stock requested by other holders of Common Stock (each, a
“Piggybacking Holder”) to be included in such Marketed Underwritten Offering, on
a pro rata basis or in such other manner as such Piggybacking Holders shall
agree.

Notwithstanding the foregoing, no securities other than Registrable Securities
held by the CD&R Stockholders shall be eligible for inclusion in the total
number or dollar amount of Registrable Securities proposed to be sold in any
Block Sale effected pursuant to Section 2(b) or Section 2(e) of this Agreement.

(i) Postponements in Requested Registrations. If the filing, initial
effectiveness or continued use of a Registration Statement, including a Shelf
Registration Statement, filed hereunder would require the Company to make a
public disclosure of material non-public information, which disclosure in the
good faith judgment of the Board (after consultation with external legal
counsel) (i) would be required to be made in any Registration Statement so that
such Registration Statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement and (iii) would reasonably be
expected to adversely affect in any material respect the Company or its business
or the Company’s ability to effect a bona fide material proposed acquisition,
disposition, financing, reorganization, recapitalization or similar transaction,
then the Company may, upon giving prompt written notice of such action to the
CD&R Stockholders participating in such registration, delay the filing or
initial effectiveness of, or suspend use of, such Registration Statement;
provided that the Company shall not be permitted to do so (x) more than once in
any 6-month period or (y) for any single period of time in excess of 90 days, or
for periods exceeding, in the aggregate, 90 days during any 12-month period. In
the event that the Company exercises its rights under the preceding sentence,
such CD&R Stockholders agree to suspend, promptly upon receipt of the notice
referred to above, the use of any Prospectus relating to such registration in
connection with any sale or offer to sell Registrable Securities. If the Company
so postpones the filing of a Prospectus or the

 

8



--------------------------------------------------------------------------------

effectiveness of a Registration Statement, the demanding CD&R Stockholder shall
be entitled to withdraw such request and, if such request is withdrawn, such
registration request shall not count for the purposes of the limitations set
forth in Section 2(e). The Company shall promptly give the CD&R Stockholders
requesting registration thereof pursuant to this Section 2 written notice of any
postponement made in accordance with the preceding sentence.

(j) Registration Expenses. The Company shall pay, and shall be responsible for,
all Registration Expenses in connection with any registrations and offerings
pursuant to this Section 2, including any underwritten offering, direct sales to
purchasers, sales to or through brokers, dealers or agents, derivative
transactions with third parties, sales in connection with short sales and other
hedging transactions, that are effectuated pursuant to this Section 2; provided,
however, that the CD&R Stockholders shall pay all Selling Expenses, if any, with
respect to Registrable Securities sold by them.

(k) Selection of Underwriters. The lead underwriters of any Underwritten
Offering effected pursuant to a Demand Registration or a Shelf Takedown shall be
selected by the CD&R Stockholders, subject to the consent, not to be
unreasonably withheld, of the Company. If the CD&R Stockholders intend that the
Registrable Securities requested to be covered by a Demand Registration shall be
distributed by means of an Underwritten Offering, the CD&R Stockholders shall so
advise the Company in writing. The right of any CD&R Stockholder to participate
in an Underwritten Offering pursuant to this Section 2 will be conditioned upon
such CD&R Stockholder’s participation in such underwriting and the inclusion of
such CD&R Stockholder’s Registrable Securities in the underwriting and each such
CD&R Stockholder will (together with the Company and any Piggybacking Holder
distributing its securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting (including pursuant to the terms of any over-allotment or
“green shoe” option requested by the managing underwriter(s)), provided that
(A) no CD&R Stockholder shall be required to sell more than the number of
Registrable Securities that such CD&R Stockholder has requested the Company to
include in any registration and (B) if any CD&R Stockholder disapproves of the
terms of the underwriting, such CD&R Stockholder may elect to withdraw therefrom
by written notice to the Company, the managing underwriter(s) and, in connection
with an Underwritten Offering pursuant to this Section 2, the other CD&R
Stockholders, provided, further, that no such Person (other than the Company)
shall be required to make any representations or warranties other than (x) those
related to the title and ownership of, and power and authority to transfer,
Registrable Securities and (y) those related to the accuracy and completeness of
statements made in a Registration Statement, Prospectus or other document in
reliance upon, and in conformity with, written information prepared and
furnished to the Company or the managing underwriter(s) by such Person
pertaining exclusively to such CD&R Stockholder. Notwithstanding the foregoing,
no CD&R Stockholder shall be required to agree to any indemnification
obligations on the part of such CD&R Stockholder that are greater than its
obligations pursuant to Section 5.

3. Piggyback Restrictions.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities for its own account (other than (x) a registration pursuant to this
Agreement or (y) a registration relating solely to employee benefit plans, or
relating to a registration relating solely

 

9



--------------------------------------------------------------------------------

to the sale of debt or convertible debt instruments) and the registration form
to be filed may be used for the registration or qualification for distribution
of Registrable Securities, the Company will give written notice at least fifteen
(15) days before the anticipated filing date to the CD&R Stockholders of its
intention to effect such a registration and will include in such registration
all Registrable Securities held by the CD&R Stockholders with respect to which
the Company has received from the CD&R Stockholder a written request for
inclusion therein within ten (10) days after the date of the Company’s notice (a
“Piggyback Registration”). If the CD&R Stockholder has made such a written
request, it may withdraw its or any Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter(s), if any, on or before the fifth (5th) day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 3 prior to the effectiveness of
such registration, whether or not the CD&R Stockholder has elected to include
Registrable Securities in such registration, and, except for the obligation to
pay Registration Expenses pursuant to Section 3(c), the Company will have no
liability to the CD&R Stockholder in connection with such termination or
withdrawal.

(b) Underwritten Registration. If the registration referred to in Section 3(a)
is proposed to be an Underwritten Offering, the Company will so advise the CD&R
Stockholders as a part of the written notice given pursuant to Section 3(a). In
such event, the right of any CD&R Stockholder to registration pursuant to this
Section 3 will be conditioned upon such CD&R Stockholder’s participation in such
underwriting and the inclusion of such CD&R Stockholder’s Registrable Securities
in the underwriting, and any CD&R Stockholder that holds Registrable Securities
that are to be sold in such offering will (together with the Company and any
other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such offering by the Company. If the CD&R Stockholder
disapproves of the terms of the underwriting, the CD&R Stockholder may elect to
withdraw therefrom by written notice to the Company and the managing
underwriter(s).

(c) Piggyback Registration Expenses. The Company will pay all Registration
Expenses in connection with any Piggyback Registration, whether or not any
registration or prospectus becomes effective or final; provided, however, that
the CD&R Stockholders shall pay all Selling Expenses, if any, with respect to
Registrable Securities sold by them.

(d) Priority on Primary Registrations. If a Piggyback Registration relates to a
primary Underwritten Offering on behalf of the Company, and the managing
underwriter(s) advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such
offering, the Company will include in such registration or prospectus only such
number of securities that in the opinion of such underwriters can be sold
without adversely affecting the marketability of the offering, which securities
will be so included in the following order of priority: (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration by the CD&R Stockholders on a pro
rata basis relative to the total number of Registrable Securities requested to
be included therein by all CD&R Stockholders, until with respect to each such
CD&R Stockholder, all Registrable Securities requested for registration by such
CD&R Stockholders have been included

 

10



--------------------------------------------------------------------------------

in such registration and (iii) third, Common Stock requested by any other
persons to be included in the Piggyback Registration, on a pro rata basis
relative to the total number of Registrable Securities requested to be included
in the Piggyback Registration by such other requesting persons, or in such other
manner as such other requesting persons shall agree.

(e) Priority on Secondary Registrations. If a Piggyback Registration relates to
a secondary Underwritten Offering on behalf of other holders of the Company’s
securities, and the managing underwriter(s) advise the Company in writing that
in their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold without adversely affecting
the marketability of the offering, the Company will include in such registration
only such number of securities that in the opinion of such underwriters can be
sold without adversely affecting the marketability of the offering, which
securities shall include securities requested to be included therein by the
holder(s) making demand for such Underwritten Offering together with any
Registrable Securities requested to be included in such registration by the CD&R
Stockholders on a pro rata basis relative to the number of total shares of
Common Stock requested to be included therein by such other holder(s) and the
number of Registrable Securities requested to be included therein by the CD&R
Stockholders.

4. Registration Procedures. If and whenever the Company is required to use its
reasonable best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 2, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of such Registrable Securities and
shall, as expeditiously as possible:

(a) prepare and file, in each case as promptly as practicable, with the SEC a
Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the CD&R Stockholders
thereof or by the Company in accordance with the intended method or methods of
distribution thereof, make all required filings with FINRA, and, if such
Registration Statement is not automatically effective upon filing, use its
reasonable best efforts to cause such Registration Statement to be declared
effective as soon as practicable and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including free writing prospectuses under
Rule 433 (each a “Free Writing Prospectus”)), the Company shall furnish or
otherwise make available to the CD&R Stockholders, their counsel and the
managing underwriter(s), if any, copies of all such documents proposed to be
filed (including exhibits thereto), which documents will be subject to the
reasonable review and comment of such counsel, and such other documents
reasonably requested by such counsel, including any comment letter from the SEC,
and, if requested by such counsel, provide such counsel reasonable opportunity
to participate in the preparation of such Registration Statement and each
Prospectus included therein and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s books and records, officers, accountants and other
advisors. The Company shall not file any such Registration Statement or
Prospectus, or any amendments or supplements thereto (including Free Writing
Prospectuses) with respect to a Demand Registration to which CD&R Stockholders
or the managing underwriter(s), if any, shall reasonably object, in writing, on
a timely basis, unless, in the opinion of the Company, such filing is necessary
to comply with applicable law;

 

11



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith and such
Free Writing Prospectuses and Exchange Act reports as may be necessary to keep
such Registration Statement continuously effective during the period provided
herein and comply in all material respects with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act in each
case, until such time as all of such securities have been disposed of in
accordance with the intended method or methods of disposition by the seller or
sellers thereof set forth in such Registration Statement;

(c) notify each selling CD&R Stockholder of Registrable Securities, its counsel
and the managing underwriter(s) of any Underwritten Offering (i) when a
Registration Statement, pre-effective amendment to any Registration Statement,
Prospectus or any Prospectus supplement or post-effective amendment or any Free
Writing Prospectus has been filed, and, with respect to a Registration Statement
or any post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceedings for that purpose, (iv) if at any time the Company
has reason to believe that the representations and warranties of the Company
contained in any agreement (including any underwriting agreement) contemplated
by Section 4(n) below cease to be true and correct, (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of such Registrable Securities for sale in any
jurisdiction, or the initiation of any proceeding for such purpose, and (vi) of
the happening of any event that makes any statement made in such Registration
Statement or related Prospectus, Free Writing Prospectus, amendment or
supplement thereto, or any document incorporated or deemed to be incorporated
therein by reference, as then in effect, untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (which notice shall notify the selling CD&R
Stockholders only of the occurrence of such an event and shall provide no
additional information regarding such event to the extent such information would
constitute material non-public information);

 

12



--------------------------------------------------------------------------------

(d) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;

(e) if requested by the CD&R Stockholders, or, in the case of an Underwritten
Offering, the managing underwriter(s) of such Underwritten Offering, promptly
include in a Prospectus supplement or post-effective amendment such information
as the CD&R Stockholders or such managing underwriter(s), as the case may be,
may reasonably request in order to facilitate the disposition of the Registrable
Securities in accordance with the intended method or methods of distribution of
such securities set forth in the Registration Statement and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received such request; provided, however,
that the Company shall not be required to take any actions under this
Section 4(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;

(f) deliver to each selling CD&R Stockholder of Registrable Securities, its
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto (including any Free Writing Prospectus) as such
Persons may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition thereof; and the Company, subject to the last
paragraph of this Section 4, hereby consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling CD&R Stockholders of
Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto;

(g) use its reasonable best efforts to register or qualify or cooperate with the
selling CD&R Stockholders of Registrable Securities, the underwriters, if any,
and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions within the United States as any seller or underwriter
reasonably requests in writing and to keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to take any other
action that may be necessary or advisable to enable such CD&R Stockholders of
Registrable Securities to consummate the disposition of such Registrable
Securities in such jurisdiction in accordance with the intended method or
methods of disposition thereof; provided, however, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 4(g), (ii)
subject itself to taxation in any jurisdiction wherein it is not so subject or
(iii) take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject;

 

13



--------------------------------------------------------------------------------

(h) cooperate with the selling CD&R Stockholders of Registrable Securities and
the managing underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from each CD&R
Stockholder of such Registrable Securities that the Registrable Securities
represented by the certificates so delivered by such CD&R Stockholder will be
transferred in accordance with the Registration Statement, and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriter(s), if any, or CD&R Stockholders may request at
least two Business Days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within 10 Business Days
prior to having to issue the securities;

(i) upon the occurrence of any event contemplated by Section 4(c)(vi) above,
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(j) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of such
Registration Statement;

(k) use its reasonable best efforts to cause all shares of Registrable
Securities covered by any Registration Statement to be listed on each primary
national securities exchange (if any) on which shares of the particular class of
Registrable Securities are at that time listed;

(l) in the case of any Underwritten Offering in which any CD&R Stockholder
participates, enter into an underwriting agreement containing such provisions
(including provisions for indemnification, lockups, opinions of counsel and
comfort letters), and take all such other customary and reasonable actions as
the managing underwriters of such offering may request in order to facilitate
the disposition of such Registrable Securities, including adding information
requested by the managing underwriters to the Prospectus, and making such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
material subsidiaries, and the Registration Statement, Prospectus and documents,
if any, incorporated or deemed to be incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested;

 

14



--------------------------------------------------------------------------------

(m) in the case of any Underwritten Offering in which any CD&R Stockholder
participates, (A) make reasonably available, for inspection by the managing
underwriters of such Underwritten Offering and one law firm and accounting firm
acting for such managing underwriters, pertinent corporate documents and
financial and other records of the Company and its subsidiaries and controlled
Affiliates, (B) cause the Company’s officers and employees to supply information
reasonably requested by such managing underwriters or law firm or accounting
firm in connection with such offering, (C) make the Company’s independent
auditor available for any such managing underwriters’ due diligence and have
them provide customary comfort letters to such underwriters in connection
therewith and to each CD&R Stockholder selling Registrable Securities in such
offering (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and (D) cause the
Company’s outside counsel to furnish customary legal opinions and updates
thereof (which legal opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriter(s)) to such underwriters and to each
CD&R Stockholder selling Registrable Securities in such offering in connection
therewith (subject to delivery to outside counsel of each such CD&R
Stockholder’s representation that it is knowledgeable with respect to the due
diligence review process that an underwriter would perform in connection with an
offering of securities registered pursuant to the Securities Act), covering the
matters customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably requested by such counsel and
underwriters; provided, however, that any such records and other information
provided under clauses (A) and (B) above that is not generally publicly
available shall be subject to such confidential treatment as is customary for
underwriters’ due diligence reviews;

(n) in the case of any Underwritten Offering in which any CD&R Stockholder
participates, cause its management to use their reasonable best efforts to
support the marketing of the Registrable Securities covered by the Registration
Statement (including participation in such number of “road shows” as the
underwriter(s) reasonably request, and in any management diligence meetings or
teleconferences as the underwriter(s) or their counsel reasonably request);

(o) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA; and

(p) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective date of any Registration Statement, which
earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

The Company may require each CD&R Stockholder of Registrable Securities as to
which any registration is being effected to furnish to the Company in writing
such information required in connection with such registration regarding such
seller and the distribution of such Registrable Securities as the Company may,
from time to time, reasonably request and the Company may exclude from such
registration the Registrable Securities of any CD&R Stockholder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

 

15



--------------------------------------------------------------------------------

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any CD&R Stockholder covered thereby by name, or
otherwise identifies such CD&R Stockholder as the holder of any securities of
the Company, without first furnishing or otherwise making available to such CD&R
Stockholder a copy of any such amendment or supplement no less than five
Business Days prior to the filing of such amendment or supplement (unless and to
the extent such amendment or supplement is required by law to be filed earlier)
and including all comments reasonably and timely requested by such CD&R
Stockholder thereon.

If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the CD&R Stockholders, the Company
agrees that it shall use its reasonable best efforts to include in such
registration statement such disclosures as may be required by Rule 430B under
the Securities Act (referring to the unnamed selling security holders in a
generic manner by identifying the initial offering of the securities to the CD&R
Stockholders) in order to ensure that the CD&R Stockholders may be added to such
Shelf Registration Statement at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment.

Each CD&R Stockholder holding Registrable Securities agrees if such CD&R
Stockholder has Registrable Securities covered by such Registration Statement
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Sections 4(c)(ii), 4(c)(iii), 4(c)(iv), 4(c)(v) and
4(c)(vi) hereof, such CD&R Stockholder will promptly discontinue disposition of
such Registrable Securities covered by such Registration Statement or Prospectus
until such CD&R Stockholder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4(i) hereof, or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that the time periods under Section 2 with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained shall automatically be extended by the amount of time the CD&R
Stockholder is required to discontinue disposition of such securities.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
CD&R Stockholder of Registrable Securities whose Registrable Securities are
covered by a Registration Statement or Prospectus, the officers, directors,
partners, members, managers, shareholders, accountants, attorneys, agents and
employees of each of them, each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) each such
CD&R Stockholder and the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (each such person being referred to herein as a
“Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including costs of preparation and reasonable attorneys’
fees and any legal or other fees or

 

16



--------------------------------------------------------------------------------

expenses incurred by such party in connection with any investigation or
proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (collectively, “Losses”), as incurred, arising out of or based upon
any untrue or alleged untrue statement of a material fact contained in any
Prospectus, Registration Statement or Free Writing Prospectus or any amendment
thereof or supplement thereto or any document incorporated by reference therein
or based on any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation thereunder applicable
to the Company and relating to any action or inaction in connection with the
related offering of Registrable Securities, and will reimburse each such Covered
Person for any legal and any other expenses reasonably incurred in connection
with investigating and defending or settling any such Loss, provided that the
Company will not be liable in any such case to the extent that any such Loss
arises out of or is based on any untrue statement or omission by such Covered
Person relating to such Covered Person or its Affiliates (other than the Company
or any of its Subsidiaries), but only to the extent, that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, Free Writing Prospectus or any amendment
thereof or supplement thereto, or any document incorporated by reference
therein, in each case in reliance upon and in conformity with written
information furnished to the Company by such Covered Person with respect to such
Covered Person for use therein. It is agreed that the indemnity agreement
contained in this Section 5(a) shall not apply to amounts paid in settlement of
any such Loss or action if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld).

(b) Indemnification by CD&R Stockholder of Registrable Securities. As a
condition to including any Registrable Securities in any Registration Statement
filed in accordance with Section 4 hereof, the Company shall have received an
undertaking reasonably satisfactory to it from the prospective seller of such
Registrable Securities to indemnify, to the fullest extent permitted by law,
severally and not jointly with any other CD&R Stockholders holding Registrable
Securities, the Company, its directors and officers and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) the Company and all other prospective sellers, from and against
all Losses arising out of or based on any untrue or alleged untrue statement of
a material fact contained in any such Registration Statement, Prospectus or Free
Writing Prospectus or any amendment thereof or supplement thereto, or any
document incorporated by reference therein, or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, and will reimburse the Company, such
directors, controlling persons and prospective sellers for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such Loss, in each case to the extent, but only to the extent, that such
untrue statement or omission is made in such Registration Statement, Prospectus
or Free Writing Prospectus or any amendment thereof or supplement thereto, or
any document incorporated by reference therein, in each case in reliance upon
and in conformity with written information furnished to the Company by such CD&R
Stockholder with respect to such CD&R Stockholder for inclusion in such
Registration Statement, Prospectus or Free Writing Prospectus or any amendment
thereof or supplement thereto, or any document incorporated by reference
therein; provided, however, that the obligations of such CD&R Stockholder
hereunder shall not apply to amounts paid in settlement of any such Losses (or

 

17



--------------------------------------------------------------------------------

actions in respect thereof) if such settlement is effected without the consent
of such CD&R Stockholder (which consent shall not be unreasonably withheld); and
provided, further, that the liability of such CD&R Stockholder of Registrable
Securities shall be limited to the net proceeds received by such selling CD&R
Stockholder from the sale of Registrable Securities covered by such Registration
Statement.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall give
prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld).
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that (x) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release, in
form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such claim or litigation for which such Indemnified
Party would be entitled to indemnification hereunder or (y) involves the
imposition of equitable remedies or the imposition of any obligations on the
Indemnified Party or adversely affects such Indemnified Party other than as a
result of financial obligations for which such Indemnified Party would be
entitled to indemnification hereunder.

(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such

 

18



--------------------------------------------------------------------------------

Losses, in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party, on the one hand, and such Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made (or omitted) by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling CD&R Stockholder holding Registrable Securities shall not be
required to contribute any amount in excess of the amount that such Indemnifying
Party has otherwise been, or would otherwise be, required to pay pursuant to
Section 5(b) by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(e) Non-Exclusivity. The obligations of the parties under this Section 5 shall
be in addition to any liability which any party may otherwise have to any other
party.

6. Registration Expenses. All fees and expenses incurred in the performance of
or compliance with this Agreement by the Company including (i) all registration
and filing fees (including fees and expenses (A) with respect to filings
required to be made with the SEC, all applicable securities exchanges and/or
FINRA and (B) of compliance with securities or blue sky laws, including any fees
and disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities pursuant to Section 4(g)), (ii)
printing expenses (including expenses of printing certificates for Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses if the printing of Prospectuses is requested by the
managing underwriter(s), if any, of an Underwritten Offering, or by the CD&R
Stockholders, (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) expenses of the
Company incurred in connection with any road show, and (vi) fees and
disbursements of all independent registered public accounting firms referred to
in Section 4(m) hereof (including the expenses of any “cold comfort” letters
required by this Agreement) and any other persons, including special experts
retained by the Company, shall be borne by the Company whether or not any
Registration Statement is filed or becomes effective (all such expenses,
“Registration Expenses”). In addition, the Company shall pay its internal
expenses (including all salaries and expenses of its officers

 

19



--------------------------------------------------------------------------------

and employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts, retained by the
Company.

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any CD&R Stockholder holding Registrable Securities or by
any underwriter, (ii) any underwriter’s fees (including discounts, commissions
or fees of underwriters, selling brokers, dealer managers or similar securities
industry professionals) relating to the distribution of the Registrable
Securities (other than with respect to Registrable Securities sold by the
Company), (iii) expenses (other than the Company’s internal expenses) in
connection with any offering pursuant to a Demand Request or Shelf Takedown
begun pursuant to Section 2, the request of which has been subsequently
withdrawn by the demanding CD&R Stockholder unless (x) the withdrawal is based
upon (A) any fact, circumstance, event, change, effect or occurrence that
individually or in the aggregate with all other facts or circumstances, events,
changes, effects or occurrences has a material adverse effect on the Company or
(B) material adverse information concerning the Company that the Company had not
publicly disclosed at least forty-eight (48) hours prior to such registration
request or that the Company had not otherwise notified, in writing, the
demanding CD&R Stockholder of at the time of such request, (y) the CD&R
Stockholder issuing such Demand Request or requesting such Shelf Takedown, as
applicable, has not withdrawn two Demand Requests relating to Underwritten
Offerings of a type not covered by the foregoing clauses (iii)(x)(A) or
(iii)(x)(B) or (z) after the demanding CD&R Stockholder’s withdrawal of two such
Demand Requests where such withdrawal is not covered by clauses (iii)(x)(A) or
(iii)(x)(B), such demanding CD&R Stockholder agrees to forfeit its right to one
Demand Registration pursuant to Section 2 with respect to the limit set forth in
Section 2(e) or (iv) any other expenses of the CD&R Stockholders holding
Registrable Securities not specifically required to be paid by the Company
pursuant to the first paragraph of this Section 6.

7. Rule 144. The Company covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of any of the CD&R Stockholders,
make publicly available such information so long as necessary to permit sales of
Registrable Securities pursuant to Rule 144), and it will take such further
action as any CD&R Stockholder of Registrable Securities (or, if the Company is
not required to file reports as provided above, any of the CD&R Stockholders)
may reasonably request, all to the extent required from time to time to enable
such CD&R Stockholder to sell shares of Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144. Upon the request of any CD&R Stockholder of Registrable
Securities, the Company will deliver to such CD&R Stockholder a written
statement as to whether it has complied with such requirements and will, within
the limitations of the exemption provided by Rule 144 (as such rule may be
amended from time to time) or any similar rule enacted by the SEC, instruct the
transfer agent to remove the restrictive legend affixed to any Common Stock to
enable such shares to be sold in compliance with Rule 144 (as such rule may be
amended from time to time) or any similar rule enacted by the SEC.

 

20



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Termination. The provisions of this Agreement (other than Section 5) shall
terminate upon the earliest to occur of (i) its termination by the written
agreement of all parties hereto or their respective successors in interest,
(ii) the date on which the CD&R Stockholders cease to own any Registrable
Securities or shares of Preferred Stock and (iii) the dissolution, liquidation
or winding up of the Company. Nothing herein shall relieve any party from any
liability for the breach of any of the agreements set forth in this Agreement.

(b) Holdback Agreement. In consideration for the Company agreeing to its
obligations under this Agreement, each CD&R Stockholder agrees in connection
with any Underwritten Offering of the Company’s Common Stock (whether or not
such CD&R Stockholder is participating in such transaction) upon the request of
the Company and the underwriter(s) managing such Underwritten Offering, not to
effect (other than pursuant to such registration) any public sale or
distribution of Common Stock, including, but not limited to, any sale pursuant
to Rule 144, or make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of, or enter into any swap or other arrangement that
transfers to another Person any of the economic consequences of ownership of,
any Common Stock, any other equity securities of the Company or any securities
convertible into or exchangeable or exercisable for any equity securities of the
Company without the prior written consent of the Company or such underwriters,
as the case may be, during the Holdback Period.

If any registration pursuant to Section 2 of this Agreement shall be in
connection with any Underwritten Offering, the Company will not effect any
public sale or distribution of any common equity (or securities convertible into
or exchangeable or exercisable for common equity) (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms promulgated for
similar purposes or (ii) filed in connection with an exchange offer or any
employee benefit or dividend reinvestment plan) for its own account, during the
Holdback Period.

(c) Amendments and Waivers. This Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if any such amendment, action or omission to act, has
received the written consent of the Company and each of the CD&R Stockholders.
The failure of any party to enforce any of the provisions of this Agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms. Any CD&R Stockholder may waive (in
writing) the benefit of any provision of this Agreement with respect to itself
for any purpose. Any such waiver shall constitute a waiver only with respect to
the specific matter described in such writing and shall in no way impair the
rights of the CD&R Stockholder granting such waiver in any other respect or at
any other time.

(d) Successors, Assigns and Transferees. This Agreement may not be assigned
without the prior written consent of the Company. Notwithstanding the foregoing,
(i) the CD&R Investor may assign any of its rights, interests and obligations
hereunder to any Permitted Rights Transferee, and (ii) in the event of any such
assignment, such assignee shall agree in writing to be bound by the provisions
of this Agreement, including the rights, interests

 

21



--------------------------------------------------------------------------------

and obligations so assigned. The CD&R Stockholders acknowledge that no limited
partner of an investment fund managed by Clayton, Dubilier & Rice, LLC or any
portfolio company thereof (excluding the Company and its subsidiaries) will be
deemed to be a CD&R Stockholder for purposes of this Agreement. Notwithstanding
the foregoing, any notice (or Demand Request, as applicable) of a CD&R
Stockholder to register Registrable Securities pursuant to a registration
statement under the Securities Act pursuant to, and in accordance with,
Section 2(b), Section 2(e) or Section 3(a) shall be deemed to include, and the
Company shall register (subject to the limitations and conditions otherwise
applicable to the CD&R Stockholder), any portion of such Registrable Securities
that are transferred to a Permitted Rights Transferee prior to the execution of
an underwriting agreement in connection with an Underwritten Offering, provided
that the notice (or Demand Request, as applicable) described in Section 2(b),
Section 2(e) or Section 3(a), as applicable, includes the identity of such
Permitted Rights Transferee, the relationship (if any) of such Permitted Rights
Transferee with the Company, their beneficial ownership of Common Stock, the
Registrable Securities held by such Permitted Rights Transferee to be included
in such registration and the intended method of distribution thereof, and any
other information reasonably requested by the Company and/or the managing
underwriter(s) for inclusion in the applicable Registration Statement,
Prospectus, Free Writing Prospectus or any amendment thereof or supplement
thereto.

(e) Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given:

If to the Company, to:

Beacon Roofing Supply, Inc.

6701 Democracy Blvd., Suite 200

Bethesda, Maryland 20817

Attention: Ross D. Cooper, Executive Vice President, General Counsel & Secretary

Fax: (301) 272-2125

Email: rcooper@becn.com

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

One South Dearborn

Chicago IL 60603

Attention: Jeffery N. Smith; Michael P. Heinz

Fax: (312) 853-7036

Email: jnsmith@sidley.com; mheinz@sidley.com

if to a CD&R Stockholder, to:

c/o Clayton, Dubilier & Rice, LLC

375 Park Avenue

 

22



--------------------------------------------------------------------------------

18th Floor

New York, New York 10152

Attention: Nate Sleeper; JL Zrebiec

Fax: (212) 407-5252

Email: nsleeper@cdr-inc.com; jzrebiec@cdr-inc.com

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Paul S. Bird; Uri Herzberg

Email: psbird@debevoise.com; uherzberg@debevoise.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

(f) Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

(g) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

(h) Entire Agreement; No Third Party Beneficiaries. This Agreement
(i) constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersede any prior discussions,
correspondence, negotiation, proposed term sheet, agreement, understanding or
agreement and there are no agreements, understandings, representations or
warranties between the parties other than those set forth or referred to in this
Agreement and (ii) except as provided in Section 5 with respect to an
Indemnified Party, is not intended to confer in or on behalf of any Person not a
party to this Agreement (and their successors and assigns) any rights, benefits,
causes of action or remedies with respect to the subject matter or any provision
hereof.

(i) Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts executed and to be
performed wholly within such State and without reference to the choice-of-law
principles that would result in the application of the laws of a different
jurisdiction.

 

23



--------------------------------------------------------------------------------

(ii) Each party to this Agreement irrevocably submits to the jurisdiction of the
United States District Court for the Southern District of New York or any court
of the State of New York located in such district any suit, action or other
proceeding arising out of or relating to this Agreement, and hereby irrevocably
agrees that all claims in respect of such suit, action or proceeding may be
heard and determined in such court. Each party to this Agreement hereby
irrevocably waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of such suit, action or
other proceeding. The parties further agree, to the extent permitted by law,
that final and unappealable judgment against any of them in any suit, action or
other proceeding contemplated above shall be conclusive and may be enforced in
any other jurisdiction within or outside the United States by suit on the
judgment, a certified copy of which shall be conclusive evidence of the fact and
amount of such judgment.

(iii) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

(k) Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof. In any action or proceeding brought to enforce any provision
of this Agreement, the successful party shall be entitled to recover reasonable
attorneys’ fees in addition to its costs and expenses and other available
remedies.

(l) Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and will not affect the meaning
or interpretation of this Agreement.

 

24



--------------------------------------------------------------------------------

(m) No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each CD&R Stockholder covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, shareholder, general or limited
partner or member of any CD&R Stockholder or of any Affiliate or assignee
thereof, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future director, officer, employee, shareholder, general or
limited partner or member of any CD&R Stockholder or of any Affiliate or
assignee thereof, as such for any obligation of any CD&R Stockholder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

(n) Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts (including via facsimile and electronic transmission),
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by facsimile signature(s).

[Remainder of page left intentionally blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

 

BEACON ROOFING SUPPLY, INC. By:  

/s/ Ross D. Cooper

Name:   Ross D. Cooper Title:  
Executive Vice President, General Counsel & Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CD&R BOULDER HOLDINGS, L.P.     By:  

/s/ Theresa A Gore

  Name:   Theresa A Gore   Title:  Vice President, Treasurer &
Assistant Secretary

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Certificate of Designations, Preferences and Rights of Series A
Cumulative Convertible Participating Preferred Stock

[attached]



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF

SERIES A CUMULATIVE CONVERTIBLE PARTICIPATING PREFERRED STOCK OF BEACON ROOFING
SUPPLY, INC.

 

 

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

 

 

The undersigned, pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware (the “DGCL”), does hereby certify that,
pursuant to the authority expressly vested in the Board of Directors of Beacon
Roofing Supply, Inc., a Delaware corporation (the “Corporation”), by the
Certificate of Incorporation, the Board of Directors has by resolution duly
provided for the issuance of and created a series of preferred stock of the
Corporation, par value $0.01 per share, and in order to fix the designation and
amount and the voting powers, preferences and relative, participating, optional
and other special rights, and the qualifications, limitations and restrictions,
of such series of preferred stock, has duly adopted resolutions setting forth
such rights, powers and preferences, and the qualifications, limitations and
restrictions thereof, of such series of preferred stock as set forth in this
Certificate of Designations, Preferences and Rights of Series A Cumulative
Convertible Participating Preferred Stock (this “Certificate”).

Section 1. Number of Shares and Designation. 650,000 shares of preferred stock
of the Corporation shall constitute a series of preferred stock designated as
Series A Cumulative Convertible Participating Preferred Stock (the “Preferred
Stock”). Subject to and in accordance with the provisions of Section 11(b), the
number of shares of Preferred Stock may be increased (to the extent of the
Corporation’s authorized and unissued preferred stock) by further resolution
duly adopted by the Board of Directors and the filing of a certificate of
increase with the Secretary of State of the State of Delaware.

Section 2. Rank. Each share of Preferred Stock shall rank equally in all
respects and shall be subject to the provisions herein. The Preferred Stock
shall, with respect to payment of dividends, redemption payments, rights
(including as to the distribution of assets) upon liquidation, dissolution or
winding up of the affairs of the Corporation, or otherwise (i) rank senior and
prior to the Corporation’s common stock, par value $0.01 per share (the “Common
Stock”), and each other class or series of equity securities of the Corporation,
whether currently issued or issued in the future, that by its terms does not
expressly rank senior to, or on parity with, the Preferred Stock as to payment
of dividends, redemption payments, rights (including as to the distribution of
assets) upon liquidation, dissolution or winding up of the affairs of the
Corporation, or otherwise (all of such equity securities, including the Common
Stock, are collectively referred to herein as “Junior Securities”), (ii) rank
junior to each class or series of equity securities of the Corporation, whether
currently issued or issued in the future without violation of this Certificate,
that by its terms expressly ranks senior to the Preferred Stock as to payment of
dividends, redemption payments, rights (including as to the distribution of
assets) upon liquidation, dissolution or winding up of the affairs of the
Corporation, or otherwise (all of such equity securities are collectively
referred to herein as “Senior Securities”), and (iii) rank on parity with each
class or series of equity securities of the Corporation, whether currently
issued or issued in the future without violation of this Certificate, that
expressly provides that it ranks



--------------------------------------------------------------------------------

on parity with the Preferred Stock as to payment of dividends, redemption
payments or rights (including as to the distribution of assets) upon
liquidation, dissolution or winding up of the affairs of the Corporation (all of
such equity securities are collectively referred to herein as “Parity
Securities”). The respective definitions of Junior Securities, Senior Securities
and Parity Securities shall also include any securities, rights or options
exercisable or exchangeable for or convertible into any of the Junior
Securities, Senior Securities or Parity Securities, as the case may be.

Section 3. Definitions.

(a) As used herein, the following terms shall have the meanings set forth below
or in the section cross-referenced below, as applicable, whether used in the
singular or the plural:

“Accrued Dividends” means, as of any date, with respect to any share of
Preferred Stock, all dividends that have accrued pursuant to Section 4(a)(ii)
but that have not been paid as of such date.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.

“Base Amount” means, with respect to any share of Preferred Stock, as of any
date, the sum of (x) the Liquidation Preference and (y) the Base Amount Accrued
Dividends with respect to such share.

“Base Amount Accrued Dividends” means, with respect to any share of Preferred
Stock, as of any date, (i) if a Preferred Dividend Payment Date has occurred
since the issuance of such share, the Accrued Dividends with respect to such
share as of the preceding Preferred Dividend Payment Date (taking into account
the payment of Preferred Dividends in respect of such period ending on such
preceding Preferred Dividend Payment Date, if any, as of such Preferred Dividend
Payment Date) or (ii) if no Preferred Dividend Payment Date has occurred since
the issuance of such share, zero.

“Base Dividend Rate” means, for any day, 6.00% per annum.

“Beneficially Own” and “Beneficial Ownership” has the meaning given such term in
Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership of
Capital Stock of any Person shall be calculated in accordance with the
provisions of such rule, but without taking into account any contractual
restrictions or limitations on voting or other rights; provided, however, that
for purposes of determining beneficial ownership, a Person shall be deemed to be
the beneficial owner of any security which may be acquired by such Person,
whether within sixty (60) days or thereafter, upon the conversion, exchange or
exercise of any warrants, options, rights or other securities.

“Board of Directors” means the board of directors of the Corporation or any
committee thereof duly authorized to act on behalf of such board of directors
for the purposes in question.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks are generally required or authorized by Law to be
closed in New York City, New York.

“By-laws” means the Amended and Restated By-Laws of the Corporation, as amended
from time to time.

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, but excluding any debt securities convertible
into such equity.

“Certificate” has the meaning set forth in the preamble.

“Certificate of Incorporation” means the Second Amended and Restated Certificate
of Incorporation of the Corporation, as amended from time to time.

“Change of Control” means the occurrence, directly or indirectly, of any of the
following:

(i) any purchase, merger, acquisition or other transaction or series of related
transactions immediately following which any Person or Group (excluding the
Investor or its Affiliates or any Group including the Investor or its
Affiliates) shall Beneficially Own, directly or indirectly, Voting Stock
entitling such Person to exercise more than 50% of the total voting power of all
classes of Voting Stock of the Corporation, other than as a result of any such
transaction in which (x) the holders of securities that represented 100% of the
Voting Stock of the Corporation immediately prior to such transaction are
substantially the same as the holders of securities that represent a majority of
the total voting power of all classes of Voting Stock of the surviving Person or
any parent entity thereof immediately after such transaction and (y) the holders
of securities that represented 100% of the Voting Stock of the Corporation
immediately prior to such transaction own directly or indirectly Voting Stock of
the surviving Person or any parent entity thereof in substantially the same
proportion to each other as immediately prior to such transaction;

(ii) any transaction or series of related transactions immediately following
which the Persons who Beneficially Own the Voting Stock of the Corporation
immediately prior to such transaction or transactions cease to Beneficially Own
more than 50% of the Voting Stock of the Corporation, any successor thereto or
any parent entity thereof immediately following such transaction or
transactions; or

(iii) (x) the Corporation merges or consolidates with or into any other Person,
another Person merges with or into the Corporation, or the Corporation conveys,
sells, transfers or leases all or substantially all of the Corporation’s assets
to another Person or (y) the Corporation engages in any recapitalization,
reclassification or other transaction in which all or substantially all of the
Common Stock is exchanged for or converted into cash, securities or other
property, in each case other than a merger or consolidation:

(A) that does not result in a reclassification, conversion, exchange or
cancellation of the outstanding Common Stock;

 

3



--------------------------------------------------------------------------------

(B) which is effected solely to change the Corporation’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity; or

(C) where the Voting Stock outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock of the surviving or transferee
Person constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
merger or consolidation).

“Change of Control Effective Date” has the meaning set forth in Section 8(a).

“Change of Control Sale” has the meaning set forth in Section 8(a).

“Common Stock” has the meaning set forth in Section 2.

“Common Stock Dividend Record Date” has the meaning set forth in
Section 4(a)(iv).

“Common Stock Trading Price” means, as of any Trading Day, the closing price of
a share of Common Stock on such Trading Day (as reported on Bloomberg, based on
composite transactions for the NASDAQ).

“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

“Conversion Date” has the meaning set forth in Section 6(b)(iv).

“Conversion Notice” has the meaning set forth in Section 6(b)(i).

“Conversion Option” has the meaning set forth in Section 6(a)(i)(A).

“Conversion Option Date” has the meaning set forth in Section 6(a)(i)(A).

“Conversion Option Measurement Period” has the meaning set forth in
Section 6(a)(i)(A).

“Conversion Price” means, as of any date, the Initial Conversion Price, as
adjusted pursuant to Section 9.

“Conversion Right” has the meaning set forth in Section 6(a)(i)(B).

“Convertible Securities” means indebtedness or shares of Capital Stock
convertible into or exchangeable for Common Stock.

“Corporation” has the meaning set forth in the preamble.

 

4



--------------------------------------------------------------------------------

“Debt Financing Documents” means (i) the Term Loan Credit Agreement, dated as of
January 2, 2018, by and among the Corporation, as the Borrower, the lenders from
time to time party thereto, as lenders, and Citibank, N.A., a national banking
association, as Administrative Agent for such lenders, (ii) the Amended and
Restated Credit Agreement, dated as of January 2, 2018, by and among the
Corporation, as a guarantor, the subsidiaries of the Corporation parties thereto
as US Borrowers, Beacon Roofing Supply Canada Company, an unlimited liability
company organized under the laws of Nova Scotia, as a Canadian Borrower, the
lenders from time to time party thereto, as lenders, and Wells Fargo Bank,
National Association, a national banking association, as Administrative Agent
for such lenders, (iii) the Indenture, dated as of October 1, 2015, as
supplemented by the Supplemental Indenture, dated as of October 1, 2015, and the
Second Supplemental Indenture, dated as of January 2, 2018, by and among the
Corporation, the subsidiaries of the Corporation party thereto as Subsidiary
Guarantors and U.S. Bank National Association, as trustee, and (iv) the
Indenture, dated as of October 25, 2017, as supplemented by the Supplemental
Indenture, dated as of January 2, 2018, by and among the Corporation, the
subsidiaries of the Corporation party thereto as Subsidiary Guarantors and U.S.
Bank National Association, as trustee, in each case, as the same may be amended,
restated, supplemented, modified, refinanced or replaced from time to time.

“DGCL” has the meaning set forth in the preamble.

“Dividend Payment Record Date” has the meaning set forth in Section 4(a)(iv).

“Dividend Rate” means, for any day, the Base Dividend Rate as increased by the
Noncompliance Additional Rate, if any, applicable on such day pursuant to
Section 4(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excess Conversion Shares” means, prior to receipt of any Requisite Stockholder
Approval, in connection with any conversion of shares of Preferred Stock
(disregarding for this purpose the last sentence of Section 6(a)(i)(B)), those
shares of Common Stock (if any) that would result in the number of shares of
Common Stock issued in such conversion (when taken together with all shares of
Common Stock previously issued in connection with any conversion of shares of
Preferred Stock) exceeding 12,071,937.

“Excess PIK Dividends” means, prior to receipt of any Requisite Stockholder
Approval, additional shares of Preferred Stock paid as dividends on the
Purchased Shares (and on any shares of Preferred Stock issued as dividends
thereon) to the extent such additional shares of Preferred Stock would, when
taken together with the Purchased Shares (and any shares of Preferred Stock
issued as dividends thereon), upon conversion of all such shares of Preferred
Stock into shares of Common Stock (disregarding for this purpose the last
sentence of Section 6(a)(i)(B)), cause the number of shares of Common Stock
issued in such conversion (when taken together with all shares of Common Stock
previously issued in connection with any conversion of shares of Preferred
Stock) to exceed 12,071,937.

“Exchange Property” has the meaning set forth in Section 7(a).

 

5



--------------------------------------------------------------------------------

“Ex-Date” means, when used with respect to any distribution, the first date on
which the Common Stock or other securities in question do not have the right to
receive the distribution giving rise to an adjustment to the Conversion Price.

“Group” means any “group” as such term is used in Section 13(d)(3) of the
Exchange Act.

“Holder” means, at any time, any Person in whose name shares of Preferred Stock
are registered, which may be treated by the Corporation as the absolute owner of
such shares of Preferred Stock for the purpose of making payment and settling
the related conversions and for all other purposes.

“Implied Quarterly Dividend Amount” means, with respect to any share of
Preferred Stock, as of any date, the product of (a) the Base Amount of such
share of Preferred Stock as of the first day of the applicable Payment Period
and (b) one-fourth of the Dividend Rate applicable to such share on such date.

“Initial Conversion Price” means (i) with respect to each share of Preferred
Stock issued on the Original Issuance Date, $41.26 per share of Common Stock and
(ii) with respect to each share of Preferred Stock issued as payment of a
Preferred Dividend in accordance with Section 4, the Conversion Price in effect
immediately prior to the issuance of such share.

“Investment Agreement” means that certain Investment Agreement, dated as of
August 24, 2017, by and among the Corporation, CD&R Boulder Holdings, L.P. and
Clayton, Dubilier & Rice Fund IX, L.P. (solely for purposes of Sections 4.13 and
4.14 thereof), as the same may be amended from time to time.

“Investor” means, collectively, one or more investment vehicles affiliated with
or managed by Clayton, Dubilier & Rice, LLC who acquire shares of Preferred
Stock pursuant to the Investment Agreement.

“Issuance Date” means, with respect to a share of Preferred Stock, the date of
issuance of such share of Preferred Stock.

“Junior Securities” has the meaning set forth in Section 2.

“Law” has the meaning set forth in the Investment Agreement.

“Liquidation” means the voluntary or involuntary liquidation, dissolution or
winding up of the Corporation.

“Liquidation Preference” means, with respect to each share of Preferred Stock,
$1,000.00 per share.

“Market Price” means, with respect to any particular security on any particular
date, (i) if such security is listed or quoted on a principal U.S. national or
regional securities exchange or traded on an over-the-counter market, the volume
weighted average price per share (as reported on Bloomberg based, in the case of
a listed security, on composite transactions for the principal U.S. national or
regional securities exchange on which such security is listed or

 

6



--------------------------------------------------------------------------------

quoted) of such security for the period of ten (10) consecutive Trading Days
preceding the date of determination (or for any other period specified for this
purpose in the applicable provision of this Certificate), or (ii) if such
security is not listed or quoted on a principal U.S. national or regional
securities exchange or traded on an over-the-counter market, the fair market
value of such security on the date of determination, as determined by a
nationally recognized independent investment banking firm that has for this
purpose (x) been selected by the Board of Directors and (y) been consented to by
Holders of a majority of the outstanding shares of Preferred Stock.

“NASDAQ” means the NASDAQ Stock Market (or its successor).

“Noncompliance Additional Rate” means 3.00% per annum.

“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities.

“Original Issuance Date” means the date of closing pursuant to the Investment
Agreement.

“Parity Securities” has the meaning set forth in Section 2.

“Participating Dividends” has the meaning set forth in Section 4(a)(i).

“Payment Period” means, with respect to a share of Preferred Stock, the period
beginning on the day after the preceding Preferred Dividend Payment Date (or if
no Preferred Dividend Payment Date has occurred since the Issuance Date of such
Preferred Share, the day that would have been the day after the preceding
Preferred Dividend Payment Date had the Issuance Date with respect to such
Preferred Share occurred prior to such date) to and including the next Preferred
Dividend Payment Date.

“Person” means an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

“Preferred Dividend Payment Date” means January 15, April 15, July 15 and
October 15 of each year (each, a “Quarterly Date”), commencing on the first
Quarterly Date immediately following the Original Issuance Date; provided, that
if any such Quarterly Date is not a Business Day then the “Preferred Dividend
Payment Date” shall be the next Business Day immediately following such
Quarterly Date.

“Preferred Dividends” has the meaning set forth in Section 4(a)(ii).

“Preferred Stock” has the meaning set forth in Section 1.

“Pro Rata Repurchase” means any purchase of shares of Common Stock by the
Corporation or any Affiliate thereof (other than, if applicable, the Investor or
any of its Affiliates) pursuant to any tender offer or exchange offer subject to
Section 13(e) of the Exchange Act, or pursuant to any other offer available to
substantially all holders of Common Stock, whether for cash, shares of capital
stock of the Corporation, other securities of the Corporation, evidences of
indebtedness of the Corporation or any other Person or any other property
(including shares of capital stock, other securities or evidences of
indebtedness of a

 

7



--------------------------------------------------------------------------------

Subsidiary of the Corporation), or any combination thereof, effected while any
shares of Preferred Stock are outstanding; provided, however, that “Pro Rata
Repurchase” shall not include any purchase of shares by the Corporation or any
Affiliate thereof made in accordance with the requirements of Rule 10b-18 as in
effect under the Exchange Act. The “Effective Date” of a Pro Rata Repurchase
means the date of acceptance of shares for purchase or exchange under any tender
or exchange offer which is a Pro Rata Repurchase or the date of purchase with
respect to any Pro Rata Repurchase that is not a tender or exchange offer.

“Purchased Shares” has the meaning set forth in Section 9(a)(iv).

“Redemption Date” has the meaning set forth in Section 10(a).

“Redemption Notice” has the meaning set forth in Section 10(a).

“Redemption Price” has the meaning set forth in Section 10(a).

“Register” means the securities register maintained in respect of the Preferred
Stock by the Corporation, or to the extent the Corporation has engaged a
transfer agent, such transfer agent.

“Reorganization Event” means any of the following transactions:

(i) any reorganization, consolidation, merger, share exchange, statutory
exchange, tender or exchange offer or other similar business combination
involving the Corporation with or into another Person, in each case, pursuant to
which the Common Stock will be converted into, or exchanged for, cash,
securities or other property of the Corporation or another Person;

(ii) any reclassification, recapitalization or reorganization of the Common
Stock into securities other than the Common Stock; or

(iii) any direct or indirect sale, assignment, conveyance, transfer, lease or
other disposition (including in connection with any Liquidation) by the
Corporation of all or substantially all of its assets or business, in each case
under this clause (iii), pursuant to which the Common Stock will be converted
into cash, securities or other property.

“Requisite Stockholder Approval” means the affirmative vote of a majority of the
votes cast at a regular or special meeting of the stockholders of the
Corporation (at which a quorum is present), in accordance with the NASDAQ
Listing Rule 5635(d) for the approval of the conversion and the voting of Excess
Conversion Shares in accordance with this Certificate.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Securities” has the meaning set forth in Section 2.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any other
Person of which (i) if a corporation, a majority of the total voting power of
shares of capital stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly,

 

8



--------------------------------------------------------------------------------

by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more other
Subsidiaries of that Person or a combination thereof and for this purpose, a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation). For the purposes hereof, the term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.

“Trading Day” means a day on which the NASDAQ is open for the transaction of
business.

“Transfer Restrictions” means the restrictions on Transfer (as defined in the
Investment Agreement) set forth in Section 4.9 of the Investment Agreement.

“Triggering Event” means: (i) the Corporation’s failure to pay any Participating
Dividends when required pursuant to, and in accordance with, Section 4(a)(i) or
to pay Preferred Dividends on each Preferred Dividend Payment Date pursuant to,
and in accordance with, Section 4(a)(ii) and Section 4(a)(iii); (ii) the
Corporation’s failure to comply with its obligations to effect the conversion of
shares of Preferred Stock (including to reserve and keep available for issuance
the requisite number of shares of Common Stock and Preferred Stock) in
compliance with Section 6, (iii) the Corporation’s failure to comply with its
obligations to repurchase shares of Preferred Stock in compliance with
Section 8, (iv) the Corporation’s violation of any restrictions set forth in
this Certificate relating to payment of dividends or distributions to the
holders of Common Stock or other Capital Stock, (v) the Corporation taking any
action described in Section 11(b) without the prior affirmative vote or written
consent of the Holders representing at least a majority of the then-issued and
outstanding shares of Preferred Stock, voting as a separate class, (vi) the
Corporation’s failure to maintain the listing of the Common Stock on the NASDAQ
(or its successor) or another U.S. national securities exchange or automated
inter-dealer quotation system (or its successor), or (vii) the payment of any
shares of Preferred Stock paid as dividends pursuant to, and in accordance with,
Section 4(a)(ii) and Section 4(a)(iii) that would constitute Excess PIK
Dividends (for so long as any outstanding shares of Preferred Stock so paid as
dividends would constitute Excess PIK Dividends).

“Voting Stock” means Capital Stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors) to elect one or
more members of the Board of Directors (without regard to whether or not, at the
relevant time, Capital Stock of any other class or classes (other than Common
Stock) shall have or might have voting power by reason of the happening of any
contingency).

(b) In addition to the above definitions, unless the context requires otherwise:

(i) any reference to any statute, regulation, rule or form as of any time shall
mean such statute, regulation, rule or form as amended or modified and shall
also include any successor statute, regulation, rule or form from time to time;

 

9



--------------------------------------------------------------------------------

(ii) the word “including” shall be deemed to be followed by the words “without
limitation”;

(iii) references to “$” or “dollars” means the lawful coin or currency the
United States of America; and

(iv) references to “Section” are references to Sections of this Certificate.

Section 4. Dividends.

(a) Holders of the issued and outstanding shares of Preferred Stock shall be
entitled to receive, out of assets legally available for the payment of
dividends, dividends on the terms described below:

(i) Holders of shares of Preferred Stock shall be entitled to participate
equally and ratably with the holders of shares of Common Stock in all dividends
paid on the shares of Common Stock (other than dividends paid in the form of
Common Stock, Convertible Securities or Options) as if immediately prior to each
Common Stock Dividend Record Date, all shares of Preferred Stock then
outstanding were converted into shares of Common Stock (including any Excess
Conversion Shares and disregarding for this purpose the last sentence of
Section 6(a)(i)(B)). Dividends payable pursuant to this Section 4(a)(i) (the
“Participating Dividends”) shall be payable on the same date that such dividends
are payable to holders of shares of Common Stock, and no dividends shall be
payable to holders of shares of Common Stock unless the full dividends
contemplated by this Section 4(a)(i) are paid at the same time to the Holders of
the Preferred Stock.

(ii) In addition to any dividends pursuant to Section 4(a)(i), the Corporation
shall pay, if, as and when declared by the Board of Directors, out of funds
legally available therefor, on each Preferred Dividend Payment Date dividends on
each outstanding share of Preferred Stock (the “Preferred Dividends”) at a rate
per annum equal to the Dividend Rate as further specified in this
Section 4(a)(ii) and in accordance with Section 4(a)(iii) below. Preferred
Dividends on each share of Preferred Stock shall accrue and accumulate on a
daily basis from the Issuance Date of such share, whether or not declared and
whether or not the Corporation has funds legally available for the payment of
such dividends, shall compound quarterly on each Preferred Dividend Payment Date
(to the extent not paid on such Preferred Dividend Payment Date) and shall be
payable quarterly in arrears, if, as and when so authorized and declared by the
Board of Directors, on each Preferred Dividend Payment Date, commencing on the
first Preferred Dividend Payment Date following the Issuance Date of such share.
The amount of Preferred Dividends accruing with respect to any share of
Preferred Stock for any day shall be determined by dividing (x) the Implied
Quarterly Dividend Amount as of such day by (y) the actual number of days in the
applicable Payment Period; provided that if, during any current Payment Period,
Accrued Dividends are paid in respect of one or more prior Payment Periods, then
after the date of such payment, the amount of Preferred Dividends accruing with
respect to any share of Preferred Stock for any day shall be determined by
dividing (x) the Implied Quarterly Dividend Amount (recalculated to take into
account such payment of Accrued Dividends) by (y) the actual number of days in
such current Payment Period. The amount of Preferred Dividends payable with
respect to any share of Preferred Stock for any Payment Period

 

10



--------------------------------------------------------------------------------

shall equal the sum of the Preferred Dividends accrued in accordance with the
prior sentence of this Section 4(a)(ii) with respect to such share during such
Payment Period. Preferred Dividend payments shall be aggregated per Holder and
shall be made to the nearest cent (with $.005 being rounded upward).

(iii) The Preferred Dividends may, at the option of the Corporation, be paid in
cash or by issuing fully paid and nonassessable shares of Preferred Stock;
provided that (A) Preferred Dividends paid on any date shall be paid by issuing
fully paid and nonassessable shares of Preferred Stock to the extent payment in
cash on such date would be prohibited under the terms, conditions or provisions
of any of the Debt Financing Documents and (B) any Base Amount Accrued Dividends
shall be paid by issuing fully paid and nonassessable shares of Preferred Stock;
and provided further that, if the Corporation elects to pay any Preferred
Dividends in shares of Preferred Stock with respect to any Payment Period, the
Corporation shall make the same election with respect to all Preferred Dividends
paid with respect to such Payment Period. If the Corporation pays any Preferred
Dividend in shares of Preferred Stock, the number of shares of Preferred Stock
to be paid in respect of such Preferred Dividend will be equal to the number of
shares (including fractional shares) that have an aggregate Liquidation
Preference equal to the amount of such Preferred Dividend.

(iv) Each Participating Dividend or Preferred Dividend shall be paid pro rata to
the Holders of shares of Preferred Stock entitled thereto. Each Participating
Dividend or Preferred Dividend shall be payable to the Holders of Preferred
Stock as they appear on the Register at the close of business on the record date
designated by the Board of Directors for such dividends (each such date, a
“Dividend Payment Record Date”), which (i) with respect to Participating
Dividends, shall be the same day as the record date for the payment of dividends
to the holders of shares of Common Stock (the “Common Stock Dividend Record
Date”), and (ii) with respect to Preferred Dividends, shall be not more than
thirty (30) days nor less than ten (10) days preceding the applicable Preferred
Dividend Payment Date. Notwithstanding the foregoing, but subject to the proviso
in the first sentence of Section 4(a)(iii), the Base Amount Accrued Dividends
may be declared and paid in cash or in shares of Preferred Stock at any time to
Holders of record on the Dividend Payment Record Date therefor.

(b) Upon the occurrence of a Triggering Event, the Dividend Rate shall increase
by the Noncompliance Additional Rate from and including the date on which the
Triggering Event shall occur and be continuing through but excluding the date on
which all then occurring Triggering Events are no longer continuing. The
Dividend Rate shall not be increased further pursuant to this Section 4(b) for a
subsequent Triggering Event occurring while the Dividend Rate is already
increased pursuant to this Section 4(b).

(c) At any time during which a Triggering Event shall be occurring, without the
consent of the Holders representing at least a majority of the then-issued and
outstanding shares of Preferred Stock, no dividends shall be declared or paid or
set apart for payment, or other distributions declared or made, upon any Junior
Securities, nor shall any Junior Securities be redeemed, purchased or otherwise
acquired for any consideration (nor shall any moneys be paid to or made
available for a sinking fund for the redemption of any shares of any such Junior
Securities) by the Corporation, directly or indirectly (except, subject to and
in accordance with the provisions of Section 6 hereof, by conversion into or
exchange for Junior Securities or the payment of cash in lieu of fractional
shares in connection therewith).

 

11



--------------------------------------------------------------------------------

(d) Without the consent of the Holders representing at least a majority of the
then-issued and outstanding shares of Preferred Stock, the Corporation shall not
(i) declare, pay or set aside for payment any dividends or distributions upon
any Junior Securities or (ii) repurchase, redeem or otherwise acquire any Junior
Securities (other than repurchases of shares of Common Stock from employees,
officers or directors of the Corporation in the ordinary course of business) for
any consideration or pay any moneys or make available for a sinking fund for the
redemption of any shares of such Junior Securities, unless, in each case,
(A) immediately before and after the taking of such action, the fair value of
the Corporation’s assets would exceed the sum of its debts (including for this
purpose the aggregate Liquidation Preference and the aggregate Accrued Dividends
of the Preferred Stock), (B) immediately after the taking of such action, the
Corporation, in its good faith judgment, would be able to pay all of its debts
(including the aggregate Liquidation Preference and the aggregate Accrued
Dividends of the Preferred Stock) as they are reasonably expected to come due
and (C) such action is otherwise in compliance with applicable Law.

(e) For the avoidance of doubt, the consequences described in Sections 4(b), (c)
and (d) above shall constitute the sole and exclusive remedies of the Holders
upon the occurrence of the Triggering Event described in clause (vii) of the
definition thereof.

Section 5. Liquidation Rights.

(a) In the event of any Liquidation, each Holder shall be entitled to receive
liquidating distributions out of the assets of the Corporation legally available
for distribution to its stockholders, before any payment or distribution of any
assets of the Corporation shall be made or set apart for holders of any Junior
Securities, including the Common Stock, for such Holder’s shares of Preferred
Stock in an amount equal to the greater of (i) the sum of (A) the aggregate
Liquidation Preference and (B) the aggregate Accrued Dividends of such shares as
of the date of the Liquidation and (ii) the amount such Holder would have
received had such shares of Preferred Stock, immediately prior to such
Liquidation, been converted into shares of Common Stock (including in respect of
any Excess Conversion Shares and disregarding for this purpose the last sentence
of Section 6(a)(i)(B)) pursuant to Section 6, without regard to any of the
limitations on conversion or convertibility contained therein.

(b) In the event the assets of the Corporation available for distribution to
stockholders upon a Liquidation shall be insufficient to pay in full the amounts
payable with respect to all outstanding shares of Preferred Stock pursuant to
Section 5(a), such assets, or the proceeds thereof, shall be distributed among
the Holders ratably in proportion to the full respective liquidating
distributions to which they would otherwise be respectively entitled upon such
Liquidation.

(c) Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
assets, capital stock or business of the Corporation (other than in connection
with the liquidation, dissolution or winding up of the Corporation) nor the
merger, consolidation, share exchange, statutory exchange or any other business
combination transaction of the Corporation into or with any other Person shall
by itself be deemed to be a Liquidation for purposes of this Section 5.

 

12



--------------------------------------------------------------------------------

Section 6. Conversion.

(a) Conversion of Preferred Stock.

(i) Subject to and in accordance with the provisions of this Section 6, shares
of Preferred Stock may be converted into shares of Common Stock as follows:

(A) If (a) at any time after the Original Issuance Date, the Common Stock
Trading Price exceeds 200% of the then applicable Conversion Price for at least
75 Trading Days (whether or not consecutive) during any 90 consecutive Trading
Day period (such period, the “Conversion Option Measurement Period”) and (b) the
Corporation, at its option, delivers a written notice to the Holders of the
Preferred Stock within 10 Business Days following the conclusion of the
applicable Conversion Option Measurement Period, then each share of Preferred
Stock outstanding shall be converted (the “Conversion Option ”), as of the
Business Day immediately prior to the date of such notice (the “Conversion
Option Date”), into such number of fully paid and non-assessable shares of
Common Stock (calculated as to each conversion to the nearest 1/10,000th of a
share) equal to the quotient of (A) the sum of (1) the Liquidation Preference
and (2) the Accrued Dividends on such share as of the Conversion Option Date,
divided by (B) the Conversion Price of such share in effect as of the Conversion
Option Date; provided that if any shares of Common Stock issuable in connection
with any Conversion Option would constitute Excess Conversion Shares, the
Corporation may not exercise the Conversion Option until after the Requisite
Stockholder Approval has been obtained.

(B) Subject to the last sentence of this Section 6(a)(i)(B), each Holder of
shares of Preferred Stock shall have the right (the “Conversion Right”), at any
time and from time to time, at such Holder’s option, to convert all or any
portion of such Holder’s shares of Preferred Stock into fully paid and
non-assessable shares of Common Stock. Upon a Holder’s election to exercise its
Conversion Right, each share of Preferred Stock for which the Conversion Right
is exercised shall be converted into such number of shares of Common Stock
(calculated as to each conversion to the nearest 1/10,000th of a share) equal to
the quotient of (A) the sum of (1) the Liquidation Preference and (2) the
Accrued Dividends on such share as of the Conversion Date, divided by (B) the
Conversion Price of such share in effect at the time of conversion.
Notwithstanding anything to the contrary contained in this Certificate, prior to
the Requisite Stockholder Approval, in no event shall the number of shares of
Preferred Stock converted pursuant to this Section 6(a)(i)(B) result in the
issuance of any Excess Conversion Shares (when taken together with all shares of
Common Stock previously issued in connection with any conversion of shares of
Preferred Stock).

(ii) No fractional shares of Common Stock shall be issued upon the conversion of
any shares of Preferred Stock. If more than one share of Preferred Stock subject
to conversion is held by the same Holder, the number of full shares of Common
Stock issuable upon conversion thereof shall be computed on the basis of the sum
of (A) the aggregate Liquidation Preference and (B) the aggregate Accrued
Dividends as of the Conversion Date on all shares of Preferred Stock so subject.
If the conversion of any share or shares of Preferred Stock results in a
fractional share of Common Stock issuable after application of the immediately
preceding sentence, the Corporation shall pay a cash amount in lieu of issuing
such fractional share in an amount equal to the value of such fractional
interest multiplied by the Market Price of a share of Common Stock on the
Trading Day immediately prior to the Conversion Date.

 

13



--------------------------------------------------------------------------------

(iii) The Corporation will at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting
conversions of the Preferred Stock into shares of Common Stock, a number of
shares of Common Stock equal to 110% of the number of shares of Common Stock
issuable upon conversion of all then outstanding shares of Preferred Stock
(including any Excess Conversion Shares and disregarding for this purpose the
last sentence of Section 6(a)(i)(B)). The Corporation shall take all action
permitted by Law, including calling meetings of stockholders of the Corporation
and soliciting proxies for any necessary vote of the stockholders of the
Corporation, to amend the Certificate of Incorporation to increase the number of
authorized and unissued shares of Common Stock, if at any time there shall be
insufficient authorized and unissued shares of Common Stock to permit such
reservation or to permit the conversion of all outstanding shares of Preferred
Stock (including any Excess Conversion Shares and disregarding for this purpose
the last sentence of Section 6(a)(i)(B)). The Corporation covenants that the
Preferred Stock and all Common Stock that may be issued upon conversion of
Preferred Stock shall upon issuance be duly authorized, fully paid and
non-assessable and will not be subject to preemptive rights or subscription
rights of any other stockholder of the Corporation. The Corporation further
covenants that the Corporation shall, if permitted by the rules of the NASDAQ,
at its sole expense, cause to be authorized for listing or quotation on the
NASDAQ, all Common Stock issuable upon conversion of the Preferred Stock,
subject to official notice of issuance. The Corporation will use its reasonable
best efforts to ensure that such Common Stock may be issued without violation of
any applicable Law or regulation.

(b) Mechanics of Conversion.

(i) If the Corporation exercises the Conversion Option and delivers notice
thereof in accordance with Section 6(a)(i)(A), the Corporation shall notify the
Holders of Preferred Stock in writing of the Conversion Option promptly
following the Conversion Option Date by delivery of written notice to such
Holders and shall update or cause to be updated the Register, effective as of
the Conversion Option Date, to reflect the shares of Common Stock held by such
Holders as a result of the Conversion Option and shall, as promptly as
practicable thereafter, issue or cause to be issued to each such Holder the
number of validly issued, fully paid and non-assessable shares of Common Stock
to which such Holder shall be entitled and deliver or cause to be delivered to
each such Holder evidence of such issuance reasonably satisfactory to such
Holders.

(ii) The Conversion Right of a Holder of Preferred Stock shall be exercised by
the Holder by delivering written notice to the Corporation that the Holder
elects to convert all or a portion of the shares of Preferred Stock held by such
Holder (a “Conversion Notice”) and specifying the name or names (with address or
addresses) in which shares of Common Stock are to be issued and (if so required
by the Corporation or the Corporation’s transfer agent, if any) by a written
instrument or instruments of transfer in form reasonably satisfactory to the
Corporation or the transfer agent, as applicable, duly executed by the Holder or
its legal representative.

(iii) As promptly as practicable after the receipt of the Conversion Notice, and
the payment of required taxes or duties pursuant to Section 12(i), if
applicable, and in no event later than three Trading Days thereafter, the
Corporation shall update or cause to be updated the Register to reflect the
shares of Common Stock held by such Holder as a result of

 

14



--------------------------------------------------------------------------------

such conversion and shall issue and shall deliver or cause to be issued and
delivered to such Holder, or to such other Person on such Holder’s written order
(A) evidence of such issuance reasonably satisfactory to such Holder, and
(B) cash for any fractional interest in respect of a share of Common Stock
arising upon such conversion settled as provided in Section 6(a)(ii).

(iv) The conversion of any share of Preferred Stock shall be deemed to have been
made (i) in connection with any Conversion Option, at the close of business on
the Conversion Option Date, and (ii) in connection with any exercise of the
Conversion Right, at the close of business on the date of giving the Conversion
Notice (the “Conversion Date”). Until the Conversion Date with respect to any
share of Preferred Stock has occurred, such share of Preferred Stock will remain
outstanding and will be entitled to all of the powers, designations, preferences
and other rights provided herein, including that such share shall (A) accrue and
accumulate Preferred Dividends and participate in Participating Dividends
pursuant to Section 4 and (B) entitle the Holder thereof to the voting rights
provided in Section 11; provided, however, that any such shares that are
repurchased pursuant to Section 8 or redeemed pursuant to Section 10 shall not
be entitled to be converted.

(c) Corporation’s Obligations to Issue Common Stock. Subject to the last
sentence of Section 6(a)(i)(B), the Corporation’s obligations to issue and
deliver shares of Common Stock or Preferred Stock (as applicable) upon
conversion of shares of Preferred Stock in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by any Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by any Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of Law by any Holder or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to any Holder in connection
with the issuance of such shares of Common Stock or Preferred Stock (as
applicable).

Section 7. Reorganization Events.

(a) Treatment of Preferred Stock Upon a Reorganization Event. Subject to
applicable Law, upon the occurrence of any Reorganization Event, (i) if the
Corporation is the surviving company in such Reorganization Event, each share of
Preferred Stock outstanding immediately prior to such Reorganization Event shall
remain outstanding following such Reorganization Event (or be exchanged for an
equivalent share of Preferred Stock governed by the terms herein); provided,
that (x) each share of Preferred Stock shall become convertible into the kind
and amount of securities, cash and other property that the Holder of such share
of Preferred Stock (other than the counterparty to the Reorganization Event or
an Affiliate of such other party) would have received in such Reorganization
Event had such share of Preferred Stock, immediately prior to such
Reorganization Event, been converted into the applicable number of shares of
Common Stock using the Conversion Price immediately prior to such Reorganization
Event (including in respect of any Excess Conversion Shares and disregarding for
this purpose the last sentence of Section 6(a)(i)(B)) (such securities, cash and
other property, the “Exchange Property”), without interest on such Exchange
Property, and (y) appropriate adjustments shall be made to the conversion
provisions set forth in Section 6 and the adjustment to conversion price
provisions set forth in Section 9 as determined reasonably and in good faith by
the Board of Directors to place the Holders in as nearly as equal of a position
as possible with

 

15



--------------------------------------------------------------------------------

respect to such matters following such Reorganization Event as compared to
immediately prior to such Reorganization Event, or (ii) if the Corporation is
not the surviving company in such Reorganization Event or will be dissolved in
connection with such Reorganization Event, each share of Preferred Stock
outstanding immediately prior to such Reorganization Event shall be converted or
exchanged into a security of the Person surviving such Reorganization Event or
such other continuing entity in such Reorganization Event having rights, powers
and preferences, and the qualifications, limitations and restrictions thereof,
as nearly equal as possible to those provided herein (with such adjustments as
are appropriate to place the Holders in as nearly as equal of a position as
possible following such Reorganization Event as compared to immediately prior to
such Reorganization Event).

(b) Form of Consideration. In the event that shares of Preferred Stock are
converted into Exchange Property and the holders of Common Stock have the
opportunity to elect the form of consideration to be received in such
transaction, the Exchange Property shall be based on the types and amounts of
consideration received by the holders of Common Stock on a pro rata basis;
provided, however, that, to the extent the applicable transaction agreement
provides for adjustments to such elected types and amounts of consideration that
are generally applicable to holders of Common Stock making such elections, the
Exchange Property will be subject to such adjustments.

(c) Successive Reorganization Events. The provisions of this Section 7 shall
similarly apply to successive Reorganization Events.

(d) Notice of Reorganization Events. The Corporation (or any successor) shall,
within 10 days following the consummation of any Reorganization Event, provide
written notice to the Holders of such consummation of such event and of the kind
and amount of the cash, securities or other property that constitutes the
Exchange Property. Failure to deliver such notice shall not affect the operation
of this Section 7.

(e) Requirements of Reorganization Events. The Corporation shall not, without
consent of the Holders representing at least a majority of the then-issued and
outstanding shares of Preferred Stock, enter into any agreement for, or
consummate, any transaction or series of transactions constituting a
Reorganization Event unless (i) such agreement provides for or does not
interfere with or prevent (as applicable) conversion of the Preferred Stock into
the Exchange Property in a manner that is consistent with and gives effect to
this Section 7, and (ii) to the extent that the Corporation is not the surviving
company in such Reorganization Event or will be dissolved in connection with
such Reorganization Event, proper provision shall be made in the agreements
governing such Reorganization Event for the conversion of the Preferred Stock
into a security of the Person surviving such Reorganization Event or such other
continuing entity in such Reorganization Event.

(f) Change of Control. For the sake of clarity, if a Reorganization Event
constitutes a Change of Control, then Section 8 shall take precedence over this
Section 7 to the extent there is any inconsistency between such sections.

Section 8. Change of Control Sale.

(a) Change of Control Sale. In the event of a Change of Control, each Holder of
shares of Preferred Stock shall have the option, during the period beginning on
the effective

 

16



--------------------------------------------------------------------------------

date of the Change of Control (the “Change of Control Effective Date”) and
ending on the date that is 20 Business Days after the later of (x) receipt of
written notice contemplated by Section 8(c) and (y) the Change of Control
Effective Date, to require the Corporation (or the successor thereto) to
purchase, to the extent permitted by applicable Law, all or any portion of its
shares of Preferred Stock at a purchase price per share, payable in cash, equal
to the sum of (A) the Liquidation Preference and (B) the Accrued Dividends of
each such share of Preferred Stock as of the date of such purchase (a “Change of
Control Sale”).

(b) Initial Change of Control Notice. On or before the 20th Business Day prior
to the date on which the Corporation anticipates consummating any Change of
Control (or, if later, promptly after the Corporation discovers that the Change
of Control will occur or has occurred), the Corporation shall deliver to each
Holder (as appearing in the Register of the Corporation) a written notice
setting forth a description of the anticipated Change of Control and the date on
which the Change of Control is anticipated to be effected (or, if applicable,
the date on which a Schedule TO or other schedule, form or report disclosing a
Change of Control was filed).

(c) Final Change of Control Notice. On the Change of Control Effective Date (or,
if later, promptly after the Corporation discovers that the Change of Control
has occurred), the Corporation shall deliver to each Holder a written notice
setting forth:

(i) the date, which shall be no earlier than the 20th Business Day after the
Change of Control Effective Date (or, if later, the date of delivery of such
notice), by which the Change of Control Sale option must be exercised;

(ii) the amount of cash payable per share of Preferred Stock in accordance with
Section 8(a) and the purchase date for such shares, which shall be no greater
than 10 Business Days following the expiration of the twenty (20) Business Day
period referred to in Section 8(a) (which purchase date will be the effective
date of such Change of Control Sale if such option is exercised); and

(iii) the instructions (which shall be reasonable and consistent with this
Section 8) a Holder must follow to exercise its Change of Control Sale option in
connection with such Change of Control.

(d) Change of Control Sale Procedure. To exercise a Change of Control Sale
option, a Holder must, no later than 5:00 p.m., New York City time, on the date
specified in the written notice referred to in Section 8(c)(i) by which such
option must be exercised, notify the Corporation in writing of the number of
shares of Preferred Stock as to which such Change of Control Sale option is
being exercised.

(e) Delivery upon Change of Control Sale. Upon a Change of Control Sale, the
Corporation shall deliver or cause to be delivered to the Holder by wire
transfer the purchase price payable upon the purchase by the Corporation of such
Holder’s shares of Preferred Stock in accordance with this Section 8
substantially concurrently with the Change of Control Sale. Subject to the
payment of the purchase price for shares of Preferred Stock to be purchased
pursuant to this Section 8 substantially concurrently with a Change of Control
Sale, from and after the Change of Control Sale, the dividend, voting and other
powers, designations, preferences and rights provided herein with respect to
such repurchased shares of Preferred Stock shall cease.

 

17



--------------------------------------------------------------------------------

(f) Insufficient Legally Available Funds. If, on the date on which the Change of
Control Sale is otherwise to occur in accordance with this Section 8, the
Corporation does not have sufficient legally available funds to purchase all
shares of Preferred Stock surrendered in connection with such Change of Control
Sale in accordance with this Section 8, then (i) the Corporation shall purchase
the maximum number of shares of Preferred Stock that may be purchased, on a pro
rata basis, with such legally available funds and (ii) except to the extent a
Holder withdraws its exercise of the Change of Control Sale option with respect
to unpurchased shares, shall purchase any remaining shares, on a pro rata basis,
as soon as it has any additional legally available funds. Notwithstanding the
foregoing, if the Corporation does not have legally available funds that are
available to purchase all shares of Preferred Stock that Holders have elected to
be purchased, or otherwise fails to comply with any provisions of Section 8, the
price per share for any share of Preferred Stock purchased pursuant to clause
(ii) above after the date on which the Change of Control Sale is otherwise to
occur in accordance with this Section 8 (disregarding this Section 8(f)) shall
be increased by the amount of any Accrued Dividends accruing between the date on
which the Change of Control Sale is otherwise to occur and the date of such
purchase.

(g) Senior Indebtedness. Notwithstanding anything in this Section 8 to the
contrary, in the event that the Corporation is also required upon a Change of
Control to repurchase or repay amounts outstanding under the Debt Financing
Documents (and the holders of rights to receive payment of such amounts have not
waived such rights and have not otherwise failed to exercise such rights), the
rights of holders of debt obligations of the Corporation to receive payments
under the Debt Financing Documents in the event of such Change of Control will
be senior pursuant to and to the extent provided by applicable law to the rights
of each Holder of such shares of Preferred Stock to receive the purchase price
payable in respect of such shares of Preferred Stock surrendered in connection
with a Change of Control Sale in accordance with this Section 8 (it being
understood that the foregoing shall not limit the rights of the Holders in any
voluntary or involuntary bankruptcy, reorganization, insolvency or liquidation
proceeding).

(h) Partial Change of Control Sale. If a portion, but less than all, of the
shares of Preferred Stock held by any Holder are purchased in accordance with
this Section 8 on any particular date, the Corporation shall promptly thereafter
reflect in the Register the remaining shares of Preferred Stock held by such
Holder.

Section 9. Adjustments to Conversion Price.

(a) Adjustments to Conversion Price. Except as provided in Section 9(d), the
Conversion Price shall be subject to the following adjustments:

(i) Stock Dividends and Distributions. If the Corporation declares a dividend or
makes a distribution on the Common Stock payable in shares of Common Stock, then
the Conversion Price in effect at the opening of business on the Ex-Date for
such dividend or distribution shall be adjusted to the price determined by
multiplying the Conversion Price at the opening of business on such Ex-Date by
the following fraction:

 

18



--------------------------------------------------------------------------------

        OS0        

OS1

Where,

OS0 = the number of shares of Common Stock outstanding at the close of business
on the Business Day immediately preceding the Ex-Date for such dividend or
distribution.

OS1 = the sum of the number of shares of Common Stock outstanding at the close
of business on the Business Day immediately preceding the Ex-Date for such
dividend or distribution plus the total number of shares of Common Stock
constituting such dividend or distribution.

If any dividend or distribution described in this Section 9(a)(i) is declared
but not so paid or made, the Conversion Price shall be readjusted, effective as
of the date and time the Board of Directors determines not to make such dividend
or distribution, to such Conversion Price that would be in effect if such
dividend or distribution had not been declared.

(ii) Subdivisions, Splits and Combination of the Common Stock. If the
Corporation subdivides, splits or combines the shares of Common Stock, then the
Conversion Price in effect immediately prior to the effective date of such share
subdivision, split or combination shall be adjusted to the price determined by
multiplying the Conversion Price in effect immediately prior to the effective
date of such share subdivision, split or combination by the following fraction:

        OS0         

OS1

Where,

OS0 = the number of shares of Common Stock outstanding immediately prior to the
effective date of such share subdivision, split or combination.

OS1 = the number of shares of Common Stock outstanding immediately after the
opening of business on the effective date of such share subdivision, split or
combination.

If any subdivision, split or combination described in this Section 9(a)(ii) is
announced but the outstanding shares of Common Stock are not subdivided, split
or combined, the Conversion Price shall be readjusted, effective as of the date
the Board of Directors determines not to subdivide, split or combine the
outstanding shares of Common Stock, to such Conversion Price that would be in
effect if such subdivision, split or combination had not been announced.

(iii) Other Distributions. If the Corporation distributes to all holders of
shares of Common Stock any Convertible Securities or Options or any other assets
for which there is no corresponding distribution in respect of the Preferred
Stock pursuant to Section 4(a)(i)

 

19



--------------------------------------------------------------------------------

(which excludes, for the avoidance of doubt, any distribution of cash or
non-cash property for which there is a corresponding distribution in respect of
the Preferred Stock pursuant to Section 4(a)(i)), then the Conversion Price in
effect immediately prior to the Ex-Date for such distribution shall be adjusted
to the price determined by multiplying the Conversion Price in effect
immediately prior to the Ex-Date for such distribution by the following
fraction:

        SP0 – FMV        

SP0

Where,

SP0 = the Market Price of a share of Common Stock on the date immediately prior
to the Ex-Date for such distribution.

FMV = the fair market value of the portion of the distribution applicable to one
share of Common Stock on the Ex-Date for such distribution, in the case of a
non-cash distribution or with respect to the non-cash portion of a distribution,
if any, as determined (i) by the good faith determination of the Board of
Directors or (ii) if, within five Business Days following notice from the
Corporation of the value determined by the Board of Directors pursuant to clause
(i), the Holders of a majority of the outstanding shares of Preferred Stock
object in good faith to such determination, then the fair market value will be
determined by a nationally recognized independent investment banking firm that
has for this purpose (x) been selected by the Board of Directors, and (y) is
reasonably acceptable to Holders of a majority of the outstanding shares of
Preferred Stock; provided, that such value, whether determined pursuant to the
foregoing clause (i) or (ii), shall not for the purposes hereof in any event be
equal to or greater than the Market Price of a share of Common Stock on such
date.

In a “spin-off,” where the Corporation makes a distribution to all holders of
shares of Common Stock consisting of capital stock of any class or series, or
similar equity interests of, or relating to, a Subsidiary of the Corporation or
other business unit, the Conversion Price will be adjusted on the 15th Trading
Day after the effective date of the distribution by multiplying such Conversion
Price in effect immediately prior to such 15th Trading Day by the following
fraction:

        MP0         

MP0 + MPs

Where,

MP0 = (i) if the Common Stock is listed or quoted on a principal U.S. national
or regional securities exchange or traded on an over-the-counter market, the
Market Price of a share of Common Stock for the period ending on and including
the tenth Trading Day following the effective date of such distribution, or
(ii) if the Common Stock is not listed or quoted on a principal U.S. national or
regional securities exchange or traded on an over-the-counter market, the Market
Price of a share of Common Stock on the effective date of such distribution.

 

20



--------------------------------------------------------------------------------

MPs = (i) if the capital stock or equity interests distributed to the holders of
shares of Common Stock are listed or quoted on a principal U.S. national or
regional securities exchange or traded on an over-the-counter market, an amount
equal to the product of (x) the number of shares of such capital stock or equity
interests representing the portion of the distribution applicable to one share
of Common Stock and (y) the Market Price of such capital stock or equity
interests for the period ending on and including the tenth Trading Day following
the effective date of such distribution, or (ii) if such capital stock or equity
interests are not listed or quoted on a principal U.S. national or regional
securities exchange or traded on an over-the-counter market, the Market Price of
the capital stock or equity interests representing the portion of the
distribution applicable to one share of Common Stock on the effective date of
such distribution (after giving effect to such distribution).

In the event that such distribution described in this Section 9(a)(iii) is not
so paid or made, the Conversion Price shall be readjusted, effective as of the
date the Board of Directors publicly announces its decision not to pay or make
such dividend or distribution, to the Conversion Price that would then be in
effect if such dividend or distribution had not been declared.

(iv) Certain Repurchases of Common Stock. If the Corporation effects a Pro Rata
Repurchase of Common Stock that involves the payment by the Corporation of
consideration per share of Common Stock that exceeds the Market Price of a share
of Common Stock on the Effective Date of such Pro Rata Repurchase (provided that
if part or all of the consideration is not cash, the fair market value of the
non-cash consideration shall be determined by a nationally recognized
independent investment banking firm that has for this purpose (x) been selected
by the Board of Directors, and (y) been consented to by Holders of a majority of
the outstanding shares of Preferred Stock, voting as a separate class, then the
Conversion Price in effect immediately prior to the Effective Date of such Pro
Rata Repurchase shall be adjusted (such adjustment to become effective
immediately prior to the opening of business on the day following the Effective
Date of such Pro Rata Repurchase) by multiplying the Conversion Price in effect
immediately prior to the Effective Date of such Pro Rata Repurchase by the
following fraction:

(OS0 x SP0) – AC

SP0 x OS1

Where,

SP0 = the Market Price of a share of Common Stock on the Trading Day immediately
preceding the first announcement of the intent to effect such Pro Rata
Repurchase.

OS0 = the number of shares of Common Stock outstanding at the Effective Date of
such Pro Rata Repurchase, including, if applicable, any shares validly tendered
and not withdrawn or exchanged shares.

OS1= the number of shares of Common Stock outstanding at the Effective Date of
such Pro Rata Repurchase, including, if applicable, any shares validly tendered
or exchanged and not withdrawn, minus the number of shares purchased in such Pro
Rata Repurchase (which shares shall equal the Purchased Shares (as defined
below) if such Pro Rata Repurchase is effected pursuant to a tender offer or
exchange offer).

 

21



--------------------------------------------------------------------------------

AC = the aggregate cash and fair market value of the other consideration payable
in such Pro Rata Repurchase, and in the case of non-cash consideration, as
determined by a nationally recognized independent investment banking firm that
has for this purpose (x) been selected by the Board of Directors, and (y) been
consented to by Holders of a majority of the outstanding shares of Preferred
Stock, voting as a separate class, based, in the case of a tender offer or
exchange offer, on the number of shares actually accepted for purchase (the
“Purchased Shares”).

In the event that the Corporation, or one of its Affiliates, is obligated to
purchase shares of Common Stock pursuant to any such Pro Rata Repurchase, but
the Corporation, or such Affiliate, is permanently prevented by applicable Law
from effecting any such purchases, or all such purchases are rescinded, then the
Conversion Price shall be readjusted to be such Conversion Price that would then
be in effect if such Pro Rata Repurchase had not been made.

(v) Rights Plans. To the extent that the Corporation has a rights plan in effect
with respect to the Common Stock on any Conversion Date, upon conversion of any
shares of the Preferred Stock into Common Stock, the Holders will receive, in
addition to the shares of Common Stock, the rights under the rights plan,
unless, prior to such Conversion Date, the rights have separated from the shares
of Common Stock, in which case the Conversion Price will be adjusted at the time
of separation as if the Corporation had issued the rights to all holders of the
Common Stock in an issuance triggering an adjustment pursuant to
Section 9(a)(iii), subject to readjustment in the event of the expiration,
termination or redemption of such rights.

(b) Other Adjustments.

(i) The Corporation may make decreases in the Conversion Price, in addition to
any other decreases required by this Section 9, if the Board of Directors deems
it advisable to avoid or diminish any income tax to holders of the Common Stock
resulting from any dividend or distribution of shares of Common Stock (or
issuance of Options for Common Stock) or from any event treated as such for
income tax purposes.

(ii) If the Corporation takes any action affecting the Common Stock, other than
an action described in Section 9(a), which upon a determination by the Board of
Directors, in its good faith discretion (such determination intended to be a
“fact” for purposes of Section 151(a) of the DGCL), would materially adversely
affect the conversion rights of the Holders of shares of Preferred Stock, the
Conversion Price shall be adjusted, to the extent permitted by Law, in such
manner, if any, and at such time, as the Board of Directors determines in good
faith to be equitable in the circumstances.

(c) Successive Adjustments. Successive adjustments in the Conversion Price shall
be made, without duplication, whenever any event specified in Section 9(a) or
Section 9(b) shall occur.

(d) Rounding of Calculations; Minimum Adjustments. All adjustments to the
Conversion Price shall be calculated to the nearest one-tenth (1/10th) of a
cent. No adjustment in the Conversion Price shall be required if such adjustment
would be less than $0.01; provided,

 

22



--------------------------------------------------------------------------------

that any adjustments which by reason of this Section 9(d) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment; provided, further that on any Conversion Date adjustments to the
Conversion Price will be made with respect to any such adjustment carried
forward and which has not been taken into account before such date.

(e) Statement Regarding Adjustments; Notices. Whenever the Conversion Price is
to be adjusted in accordance with one or more of Section 9(a) or Section 9(b),
the Corporation shall: (i) compute the Conversion Price in accordance with
Section 9(a) or Section 9(b), taking into account the one cent threshold set
forth in Section 9(d); (ii) (x) in the event that the Corporation shall give
notice or make a public announcement to the holders of Common Stock of any
action of the type described in Section 9(a) (but only if the action of the type
described in Section 9(a) would result in an adjustment to the Conversion Price
or a change in the type of securities or property to be delivered upon
conversion of the Preferred Stock), the Corporation shall, at the time of such
notice or announcement, and in the case of any action which would require the
fixing of a record date, at least ten (10) days prior to such record date, give
notice to each Holder by mail, first class postage prepaid, at the address
appearing in the Register, which notice shall specify the record date, if any,
with respect to any such action, the approximate date on which such action is to
take place and the facts with respect to such action as shall be reasonably
necessary to indicate the effect on the Conversion Price and the number, kind or
class of shares or other securities or property which shall be deliverable upon
conversion or redemption of the Preferred Stock or (y) in the event that the
Corporation does not give notice or make a public announcement as set forth in
subclause (x) of this clause (ii), the Corporation shall, as soon as practicable
following the occurrence of an event that requires an adjustment to the
Conversion Price pursuant to one or more of Section 9(a) or Section 9(b), taking
into account the one cent threshold set forth in Section 9(d) (or if the
Corporation is not aware of such occurrence, as soon as practicable after
becoming so aware), provide, or cause to be provided, a written notice to the
Holders of the occurrence of such event, in the same manner and with the same
detail as the notice set forth in subclause (x) of this clause (ii); and
(iii) whenever the Conversion Price shall be adjusted pursuant to one or more of
Section 9(a) or Section 9(b), the Corporation shall, as soon as practicable
following the determination of the revised Conversion Price, (x) file at the
principal office of the Corporation, a statement showing in reasonable detail
the facts requiring such adjustment, the Conversion Price that shall be in
effect after such adjustment and the method by which the adjustment to the
Conversion Price was determined and (y) cause a copy of such statement to be
sent in the manner set forth in subclause (x) of clause (ii) to each Holder.

(f) Certain Adjustment Rules. If an adjustment in the Conversion Price made
hereunder would reduce the Conversion Price to an amount below par value of the
Common Stock, then such adjustment in Conversion Price made hereunder shall
reduce the Conversion Price to the par value of the Common Stock. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 9, the Corporation shall use its reasonable best efforts to take
any and all actions which may be necessary, including obtaining regulatory,
NASDAQ (or such exchange or automated quotation system on which the Common Stock
is then listed) or stockholder approvals or exemptions, in order that the
Corporation may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock issuable upon conversion of the
Preferred Stock in compliance with the applicable listing standards of NASDAQ
(or such exchange or automated quotation system on which the Common Stock is
then listed).

 

23



--------------------------------------------------------------------------------

Section 10. Optional Redemption.

(a) Subject to and in accordance with the provisions of this Section 10, the
Corporation shall have the right, at its option, at any time (subject to
Section 10(c)), to redeem, out of funds legally available therefor, (i) all or
(ii) any portion of the shares of Preferred Stock then outstanding at a
redemption price per share in cash (the “Redemption Price”) equal to two times
(2x) the sum of (A) the Liquidation Preference and (B) the Accrued Dividends of
each such share of Preferred Stock as of the date of such redemption; provided,
that any Accrued Dividends that have accrued since the most recent Preferred
Dividend Payment Date shall instead be calculated at one times (1x) the amount
of such current period Accrued Dividends; provided, further, that any redemption
under this Section 10 for less than all of the shares of Preferred Stock then
outstanding must be for no less than one-third (1/3) of the total number of
shares of Preferred Stock initially issued to the Investor on the Original
Issuance Date and must not result in the Investor’s Beneficial Ownership of the
Common Stock (on an as-converted to Common Stock basis) falling below five
percent (5%) of the Common Stock then outstanding as of the Redemption Date (on
an as-converted to Common Stock basis). The Corporation may exercise its right
to require redemption under this Section 10 by sending a written notice to each
Holder of Preferred Stock (the “Redemption Notice”) specifying (x) the date on
which the redemption shall occur (the “Redemption Date”), which shall be a
Business Day that is no earlier than 30 days and no later than 60 days from the
date the Redemption Notice is sent and (y) the aggregate number of shares of
Preferred Stock which are being redeemed pursuant to such redemption. If fewer
than all of the shares of Preferred Stock then outstanding are to be redeemed
pursuant to this Section 10(a), then such redemption shall occur on a pro rata
basis with respect to all Holders of Preferred Stock based on the total number
of shares of Preferred Stock then held by such Holder relative to the total
number of shares of Preferred Stock then outstanding. Notwithstanding anything
to the contrary in this Section 10(a), each Holder of shares of Preferred Stock
to be redeemed by the Corporation may elect to convert all or any portion of the
shares of Preferred Stock held by such Holder into Common Stock in accordance
with the provisions of Section 6 (taking into account the limitation in the last
sentence of Section 6(a)(i)(B), applied ratably with respect to each outstanding
share of Preferred Stock) at any time prior to the applicable Redemption Date.

(b) Redemption pursuant to Section 10(a) shall become effective on the
Redemption Date and the aggregate Redemption Price for such redeemed shares
shall be due and payable in cash to the record Holder of the shares of Preferred
Stock being redeemed on such date. If a Redemption Notice has been delivered in
accordance with Section 10(a) and if the funds necessary for redemption have
been paid to the Holders of shares of Preferred Stock being redeemed, then from
and after the applicable Redemption Date, dividends and distributions will cease
to accrue on such redeemed shares of Preferred Stock, such redeemed shares of
Preferred Stock shall no longer be deemed outstanding and all rights of the
Holders with respect to such redeemed shares of Preferred Stock will terminate,
except the right to receive the aggregate Redemption Price for such redeemed
shares of Preferred Stock held by each such Holder.

(c) The Corporation’s optional redemption right provided by Section 10(a) shall
not be available to the Corporation at any time at which:

(i) the Common Stock Trading Price has exceeded 200% of the then applicable
Conversion Price (x) for more than five (5) Trading Days during the 30-Trading
Day period immediately preceding the date of delivery of the Redemption Notice
or (y) for any Trading Day during the five (5) consecutive Trading Day period
immediately preceding the date of delivery of the Redemption Notice; or

 

24



--------------------------------------------------------------------------------

(ii) the Corporation is, or was during the five (5) consecutive Trading Day
period immediately preceding the date of delivery of the Redemption Notice, in
possession of material non-public information relating to the Corporation, that,
if publicly disclosed, would be reasonably expected to have a material and
positive effect on the Common Stock Trading Price on the Trading Day immediately
following the date on which such information is publicly disclosed relative to
the Common Stock Trading Price on the Trading Day immediately preceding the date
on which such information is publicly disclosed (assuming such information is
publicly disclosed pre-market open on a Trading Day or on a day that is not a
Trading Day).

Section 11. Voting Rights.

(a) General. The Holders of shares of Preferred Stock shall be entitled to vote
with the holders of the Common Stock on all matters submitted to a vote of
stockholders of the Corporation, except as otherwise provided herein or as
required by applicable Law, voting together with the holders of Common Stock as
a single class. For such purposes, each Holder shall be entitled to a number of
votes in respect of the shares of Preferred Stock owned of record by it equal to
the number of shares of Common Stock into which such shares of Preferred Stock
could be converted (taking into account the limitation in the last sentence of
Section 6(a)(i)(B), applied ratably with respect to each outstanding share of
Preferred Stock) as of the record date for the determination of stockholders
entitled to vote on such matters or, if no such record date is established, as
of the date such vote is taken or any written consent of stockholders is
solicited. For the avoidance of doubt, the Holders of shares of Preferred Stock
shall not be entitled to any voting rights in respect of any Excess Conversion
Shares prior to the Requisite Stockholder Approval. The Holders of shares of
Preferred Stock shall be entitled to notice of any stockholders’ meeting in
accordance with the Certificate of Incorporation and the By-laws as if they were
holders of record of Common Stock for such meeting.

(b) Class Voting Rights. So long as any shares of Preferred Stock are
outstanding, in addition to any other vote required by applicable Law, the
Corporation may not take any of the following actions (including by means of
merger, consolidation, reorganization, recapitalization or otherwise) without
the prior affirmative vote or written consent of the Holders representing at
least a majority of the then-issued and outstanding shares of Preferred Stock,
voting as a separate class:

(i) amend, alter, repeal or otherwise modify any provision of the Certificate of
Incorporation, this Certificate or the By-laws in a manner that would alter or
change the terms or the powers, preferences, rights or privileges of the
Preferred Stock as to affect them adversely;

(ii) authorize, create, increase the authorized amount of, or issue (x) any
class or series of Senior Securities, Parity Securities or Junior Securities
(other than Common Stock) or any security convertible into, or exchangeable or
exercisable for any of the foregoing (other than Common Stock) that could have
the “result of the receipt of property by some shareholders” within the meaning
of Section 305(b)(2)(A) of the

 

25



--------------------------------------------------------------------------------

Internal Revenue Code of 1986, as amended from time to time, including but not
limited to (A) any non-participating preferred stock (including by means of
merger, consolidation, reorganization, recapitalization or otherwise) or (B) any
debt securities convertible into shares of Capital Stock by their terms or
(y) any other class or series of Senior Securities or Parity Securities;

(iii) increase or decrease the authorized number of shares of Preferred Stock
(except for the cancellation and retirement of shares set forth in Section 13(c)
or as necessary for the payment of Preferred Dividends in kind in accordance
with Section 4(a)) or issue additional shares of Preferred Stock (except for
shares of Preferred Stock issuable as payment of a Preferred Dividend in
accordance with Section 4);

(iv) (1) amend, restate, supplement, modify or replace the Debt Financing
Documents in any manner that would (i) include provisions relating to the
ability of the Corporation or its Subsidiaries to pay cash dividends pursuant to
this Certificate or any amounts due pursuant to Section 7 or Section 8 that are
more restrictive in any material respect than those set forth in the Debt
Financing Documents in effect as of the Original Issuance Date or (ii) restrict
the ability of the Corporation to pay Preferred Dividends in kind in accordance
with Section 4(a), or (2) enter into any agreements or arrangements relating to
indebtedness or otherwise (a) containing provisions relating to the ability of
the Corporation or its Subsidiaries to pay cash dividends pursuant to this
Certificate or any amounts due pursuant to Section 7 or Section 8 that are more
restrictive in any material respect than those set forth in the Debt Financing
Documents as of the Original Issuance Date or (b) that would restrict the
ability of the Corporation to pay Preferred Dividends in kind in accordance with
Section 4(a) (or subsequently amend, restate, supplement or otherwise modify any
such agreements in any manner that would (x) include provisions relating to the
ability of the Corporation or its Subsidiaries to pay cash dividends pursuant to
this Certificate or any amounts pursuant to Section 7 or Section 8 that are more
restrictive in any material respect than those set forth in such agreements or
(y) restrict the ability of the Corporation to pay Preferred Dividends in kind
in accordance with Section 4(a)); or

(v) adopt any plan of liquidation, dissolution or winding up of the Corporation
or file any voluntary petition for bankruptcy, receivership or any similar
proceeding.

(c) The consent or votes required in Section 11(b) shall be in addition to any
approval of stockholders of the Corporation which may be required by Law or
pursuant to any provision of the Certificate of Incorporation or the By-laws.
Each Holder of shares of Preferred Stock will have one vote per share on any
matter on which Holders of shares of Preferred Stock are entitled to vote
separately as a class, whether at a meeting or by written consent.

Section 12. Transfer Agent.

(a) The Corporation may appoint a transfer agent and remove its transfer agent
in accordance with the agreement between the Corporation and such transfer
agent; provided that the Corporation shall appoint a successor transfer agent of
recognized standing who shall accept such appointment prior to the effectiveness
of such removal. Upon any such

 

26



--------------------------------------------------------------------------------

removal or appointment, the Corporation shall send notice thereof by first-class
mail, postage prepaid, to the Holders. When a Holder requests to register the
transfer of shares of Preferred Stock, the Corporation or the Corporation’s
transfer agent, as applicable, shall register the transfer as requested if its
reasonable requirements for such transaction are met.

Section 13. Miscellaneous.

(a) Taxes. The issuance or delivery of shares of Preferred Stock, shares of
Common Stock or other securities issued on account of Preferred Stock pursuant
hereto, or certificates representing such shares or securities, shall be made
without charge to the Holder for such shares or certificates or for any tax in
respect of the issuance or delivery of such certificates or the securities
represented thereby, including any share transfer, documentary, stamp or similar
tax; provided, however, that the Corporation shall not be required to pay any
tax that may be payable in respect of any transfer involved in the issuance or
delivery of shares of Preferred Stock, shares of Common Stock or other
securities in a name other than that in which the shares of Preferred Stock with
respect to which such shares or other securities were issued, delivered or
registered, or in respect of any payment to any Person other than a payment to
the Holder thereof, and the transferee or payee, as the case may be, shall pay
or bear the cost of any such tax, and the Corporation shall not be required to
make any such issuance, delivery or payment unless and until the Person
otherwise entitled to such issuance, delivery or payment has paid to the
Corporation the amount of any such tax or has established, to the satisfaction
of the Corporation, that such tax has been paid or is not payable.

(b) Good Faith. The Corporation shall not, by amendment of the Certificate of
Incorporation or through reorganization, consolidation, merger, dissolution,
sale of assets, or otherwise, avoid or seek to avoid the observance or
performance of any of the terms of this Certificate, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holders of Preferred Stock against dilution or other impairment as set forth
in this Certificate.

(c) Status of Shares. Shares of Preferred Stock which have been converted,
redeemed, repurchased or otherwise cancelled shall be retired and, following the
filing of any certificate required by the DGCL, have the status of authorized
and unissued shares of Preferred Stock, without designation as to series until
such shares are once more, subject to and in accordance with the provisions of
Section 11, designated as part of a particular series of Preferred Stock by the
Board of Directors.

(d) Notices. All notices referred to herein shall be in writing, and, unless
otherwise specified herein, all notices hereunder shall be deemed to have been
given upon the earlier of receipt thereof or three Business Days after the
mailing thereof if sent by registered or certified mail (or by first class mail
if the same shall be specifically permitted for such notice under the terms of
this Certificate) with postage prepaid, addressed: (i) if to the Corporation, to
its office at 505 Huntmar Park Drive, Suite 300, Herndon, Virginia 20170,
Attention: General Counsel, or to any transfer or other agent of the Corporation
designated to receive such notice as permitted by this Certificate of
Designations, or (ii) if to any Holder, to such Holder at the address of such
Holder as listed in the Register or (iii) to such other address as the
Corporation or any such Holder, as the case may be, shall have designated by
written notice similarly given.

 

27



--------------------------------------------------------------------------------

(e) Severability. If any right, preference or limitation of the Preferred Stock
set forth in this Certificate (as amended from time to time) is invalid,
unlawful or incapable of being enforced by reason of any rule of Law or public
policy, all other rights, preferences and limitations set forth in this
Certificate (as so amended) which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall, nevertheless,
remain in full force and effect, and no right, preference or limitation herein
set forth shall be deemed dependent upon any other such right, preference or
limitation unless so expressed herein.

(f) Other Rights. Except as expressly provided in any agreement between a Holder
and the Corporation, the shares of Preferred Stock shall not have any voting
powers, preferences or relative, participating, optional or other special
rights, or qualifications, limitations or restrictions thereof, other than as
set forth herein or in the Certificate of Incorporation or as provided by
applicable Law.

(g) Headings. The headings of the various subdivisions hereof are for
convenience of reference only and shall not affect the interpretation of any of
the provisions hereof.

(h) Effectiveness. This Certificate shall become effective upon the filing
thereof with the Secretary of State of the State of Delaware.

[Remainder of this page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed and acknowledged by its undersigned duly authorized officer this 29th
day of December, 2017.

 

BEACON ROOFING SUPPLY, INC. By:  

/s/ Ross D. Cooper

Name:   Ross D. Cooper Title:   Executive Vice President, General Counsel &
Secretary

[Signature Page to the Certificate of Designations]